
  Bolivia (Plurinational State of) 2009
  
  

  

  


Preamble


In ancient times mountains arose, rivers moved, and lakes were formed. Our Amazonia, our swamps, our highlands, and our plains and valleys were covered with greenery and flowers. We populated this sacred Mother Earth with different faces, and since that time we have understood the plurality that exists in all things and in our diversity as human beings and cultures. Thus, our peoples were formed, and we never knew racism until we were subjected to it during the terrible times of colonialism.


We, the Bolivian people, of plural composition, from the depths of history, inspired by the struggles of the past, by the anti-colonial indigenous uprising, and in independence, by the popular struggles of liberation, by the indigenous, social and labor marches, by the water and October wars, by the struggles for land and territory, construct a new State in memory of our martyrs.


A State based on respect and equality for all, on principles of sovereignty, dignity, interdependence, solidarity, harmony, and equity in the distribution and redistribution of the social wealth, where the search for a good life predominates; based on respect for the economic, social, juridical, political and cultural pluralism of the inhabitants of this land; and on collective coexistence with access to water, work, education, health and housing for all.


We have left the colonial, republican and neo-liberal State in the past. We take on the historic challenge of collectively constructing a Unified Social State of Pluri-National Communitarian law, which includes and articulates the goal of advancing toward a democratic, productive, peace-loving and peaceful Bolivia, committed to the full development and free determination of the peoples.


We women and men, through the Constituent Assembly (Asamblea Constituyente) and with power originating from the people, demonstrate our commitment to the unity and integrity of the country.


We found Bolivia anew, fulfilling the mandate of our people, with the strength of our Pachamama and with gratefulness to God.


Honor and glory to the martyrs of the heroic constituent and liberating effort, who have made this new history possible.



PART I. FUNDAMENTAL BASES OF THE STATE: RIGHTS, DUTIES AND GUARANTEES



TITLE I. FUNDAMENTAL BASES OF THE STATE



CHAPTER I. Model of the State



Article 1


Bolivia is constituted as a Unitary Social State of Pluri-National Communitarian Law (Estado Unitario Social de Derecho Plurinacional Comunitario) that is free, independent, sovereign, democratic, inter-cultural, decentralized and with autonomies. Bolivia is founded on plurality and on political, economic, juridical, cultural and linguistic pluralism in the integration process of the country.



Article 2


Given the pre-colonial existence of nations and rural native indigenous peoples and their ancestral control of their territories, their free determination, consisting of the right to autonomy, self-government, their culture, recognition of their institutions, and the consolidation of their territorial entities, is guaranteed within the framework of the unity of the State, in accordance with this Constitution and the law.



Article 3


The Bolivian nation is formed by all Bolivians, the native indigenous nations and peoples, and the inter-cultural and Afro-Bolivian communities that, together, constitute the Bolivian people.



Article 4


The State respects and guarantees freedom of religion and spiritual beliefs, according to their view of the world. The State is independent of religion.



Article 5




I. The official languages of the State are Spanish and all the languages of the rural native indigenous nations and peoples, which are Aymara, Araona, Baure, Bésiro, Canichana, Cavineño, Cayubaba, Chácobo, Chimán, Ese Ejja, Guaraní, Guarasu'we, Guarayu, Itonama, Leco, Machajuyai-kallawaya, Machineri, Maropa, Mojeñotrinitario, Mojeño-ignaciano, Moré, Mosetén, Movima, Pacawara, Puquina, Quechua, Sirionó, Tacana, Tapiete, Toromona, Uruchipaya, Weenhayek, Yaminawa, Yuki, Yuracaré and Zamuco.




II. The Pluri-National Government and the departmental governments must use at least two official languages. One of them must be Spanish, and the other shall be determined taking into account the use, convenience, circumstances, necessities and preferences of the population as a whole or of the territory in question. The other autonomous governments must use the languages characteristic of their territory, and one of them must be Spanish.



Article 6




I. Sucre is the Capital of Bolivia.




II. The symbols of the State are the red, yellow and green tri-color flag; the Bolivian national anthem; the code of arms; the wiphala; the rosette; the kantuta flower and the patujú flower.



CHAPTER II. Principals, Values and Purposes of the State



Article 7


Sovereignty resides in the Bolivian people and is exercised directly and by delegation. The functions and attributes of the organs of public power emanate, by delegation, from sovereignty; it is inalienable and unlimited.



Article 8




I. The State adopts and promotes the following as ethical, moral principles of the plural society: ama qhilla, ama llulla, ama suwa (do not be lazy, do not be a liar or a thief), suma qamaña (live well), ñandereko (live harmoniously), teko kavi (good life), ivi maraei (land without evil) and qhapaj ñan (noble path or life).




II. The State is based on the values of unity, equality, inclusion, dignity, liberty, solidarity, reciprocity, respect, interdependence, harmony, transparency, equilibrium, equality of opportunity, social and gender equality in participation, common welfare, responsibility, social justice, distribution and redistribution of the social wealth and assets for well being.



Article 9


The following are essential purposes and functions of the State, in addition to those established in the Constitution and the law:







1.
To construct a just and harmonious society, built on decolonization, without discrimination or exploitation, with full social justice, in order to strengthen the Pluri-National identities.






2.
To guarantee the welfare, development, security and protection, and equal dignity of individuals, nations, peoples, and communities, and to promote mutual respect and intra-cultural, inter-cultural and plural language dialogue.






3.
To reaffirm and strengthen the unity of the country, and to preserve the Pluri-National diversity as historic and human patrimony.






4.
To guarantee the fulfillment of the principles, values, rights and duties recognized and consecrated in this Constitution.






5.
To guarantee access of all people to education, health and work.






6.
To promote and guarantee the responsible and planned use of natural resources, and to stimulate their industrialization through the development and strengthening of the productive base in its different dimensions and levels, as well as to preserve the environment for the welfare of present and future generations.





Article 10




I. Bolivia is a pacifist State that promotes the culture of peace and the right to peace, as well as cooperation among the peoples of the region and the World, for the purpose of contributing to mutual understanding, equitable development, and the promotion of an inter-cultural character, with full respect for the sovereignty of states.




II. Bolivia rejects every war of aggression as a means of resolving differences and conflicts between states, and it reserves the right to its legitimate defense in the event of aggression that threatens the independence and integrity of the State.




III. The installation of foreign military bases on Bolivian territory is prohibited.



CHAPTER III. System of Government



Article 11




I. The Republic of Bolivia adopts a participatory democratic, representative and communal form of government, with equal conditions for men and women.




II. Democracy is exercised in the following forms, which shall be developed by law:







1.
Direct and participatory, through referendum, citizen legislative initiative, revocation of terms of office, assembly, councils and prior consultation. The assemblies and councils shall have a deliberative character in accordance with the law.






2.
Representative, by means of the election of representatives by universal, direct and secret vote, in accordance with the law.






3.
Communal, by means of the election, designation or nomination of the authorities and representatives pursuant to the norms and procedures of the native indigenous nations and peoples, among others, in accordance with the law.





Article 12




I. The State organizes and structures its public power through Legislative, Executive, Judicial and Electoral bodies. The organization of the State is based on the independence, separation, coordination and cooperation among these bodies.




II. Control, Defense of the Society, and Defense of the State are functions of the state.




III. The functions of the public bodies may not be united in a single body nor may they be delegated.



TITLE II. FUNDAMENTAL RIGHTS AND GUARANTEES



CHAPTER I. General Matters



Article 13




I. The rights recognized in this Constitution are inviolable, universal, inter-dependent, indivisible and progressive. The State has the duty to promote, protect and respect them.




II. The rights declared in this Constitution shall not be understood to deny other rights that are not enumerated.




III. The classification of the rights established in this Constitution does not determine any hierarchy or superiority of some rights over others.




IV. International treaties and conventions ratified by the Pluri-National Legislative Assembly (Asamblea Legislativa), which recognize human rights and prohibit their limitation in States of Emergency, prevail over internal law. The rights and duties consecrated in this Constitution shall be interpreted in accordance with the International Human Rights Treaties ratified by Bolivia.



Article 14




I. Every human being, without distinction, has legal status and capacity under the law and enjoys the rights recognized in this Constitution.




II. The State prohibits and punishes all forms of discrimination based on sex, color, age, sexual orientation, gender identity, origin, culture, nationality, citizenship, language, religious belief, ideology, political affiliation or philosophy, civil status, economic or social condition, type of occupation, level of education, disability, pregnancy, and any other discrimination that attempts to or results in the annulment of or harm to the equal recognition, enjoyment or exercise of the rights of all people.




III. The State guarantees everyone and all collectives, without discrimination, the free and effective exercise of the rights established in this Constitution, the laws and international human rights treaties.




IV. In the exercise of rights, no one shall be obligated to do anything that is not mandated by the Constitution or laws, nor be deprived of that which they do not prohibit.




V. Bolivian laws are applied to every person, natural and legal, Bolivian and foreign, within Bolivian territory.




VI. Foreigners who are in Bolivian territory have the rights, and must fulfill the duties, established in the Constitution, except for the restrictions that it may contain.



CHAPTER II. Fundamental Rights



Article 15




I. Every person has the right to life and physical, psychological and sexual integrity. No one shall be tortured, nor suffer cruel, inhuman, degrading or humiliating treatment. The death penalty does not exist.




II. Everyone, in particular women, have the right not to suffer physical, sexual or psychological violence, in the family as well as in the society.




III. The State shall adopt the necessary measures to prevent, eliminate and punish sexual and generational violence, as well as any action or omission intended to be degrading to the human condition, to cause death, pain, and physical, sexual or psychological suffering, whether in public or private spheres.




IV. No person shall be submitted to a forced disappearance for any reason or under any circumstance.




V. No person shall be submitted to servitude or slavery. The trade and trafficking of persons is prohibited.



Article 16




I. Every person has the right to water and food.




II. The State has the obligation to guarantee food security, by means of healthy, adequate and sufficient food for the entire population.



Article 17


Every person has the right to receive an education at all levels, which is universal, productive, free, comprehensive and inter-cultural, and without discrimination.



Article 18




I. Every person has the right to health.




II. The State guarantees the inclusion and access to health for all persons, without any exclusion or discrimination.




III. There shall be a single health system, which shall be universal, free, equitable, intra-cultural, intercultural, and participatory, with quality, kindness and social control. The system is based on the principles of solidarity, efficiency and co-responsibility, and it is developed by public policies at all levels of the government.



Article 19




I. Every person has the right to an adequate habitat and home that dignifies family and community life.




II. The State, at all levels of the government, is responsible for promoting the development of housing for social benefit, using adequate financing systems, based on principles of solidarity and equity. These plans shall be directed preferentially to families with scarce resources, to disadvantaged groups and to rural areas.



Article 20




I. Every person has the right to universal and equitable access to basic services of potable water, sewer systems, electricity, gas services in their domicile, postal, and telecommunications services.




II. It is the responsibility of the State, at all levels of government, to provide basic services through public, mixed, cooperative or community entities. In the case of electricity, gas and telecommunications services, these may be provided by contracts with private companies. The provision of services should respond to the criteria of universality, responsibility, accessibility, continuity, quality, efficiency, equitable fees and necessary coverage; with social participation and control.




III. Access to water and sewer systems are human rights, neither are the object of concession or privatization, and are subject to a regimen of licensing and registration, in accordance with the law.



CHAPTER III. Civil and Political Rights



Section I. Civil Rights



Article 21


Bolivians have the following rights:







1.
To cultural self-identification.






2.
To privacy, intimacy, honor, their self image and dignity.






3.
To freedom of belief, spirituality, religion and cult, expressed individually or collectively, in public and in private, for legal purposes.






4.
To freedom of assembly and association, publicly and privately, for legal purposes.






5.
To freely express and disseminate thoughts and opinions by any means of oral, written or visual communication, individually or collectively.






6.
To have access to information and to interpret, analyze and communicate it freely, individually or collectively.






7.
To freedom of residence, permanence and circulation throughout the territory of Bolivia, which includes the right to leave and enter the country.





Article 22


The dignity and freedom of persons is inviolable. It is the primary responsibility of the State to respect and protect them.



Article 23




I. Every person has the right to freedom and personal security. Personal liberty may only be restricted within the limits set forth by law to assure the discovery of the true facts concerning acts in jurisdictional processes.




II. The imposition of measures depriving the liberty of adolescents shall be avoided. Every adolescent who is deprived of liberty shall receive preferential treatment on the part of the judicial, administrative and police authorities. They shall assure at all times respect for the dignity of the adolescent and their anonymity. The detention shall be carried out in premises distinct from those assigned to adults, taking into account the needs of his or her age.




III. No one shall be detained, apprehended or deprived of liberty, except in the cases and according to the forms established by the law. The execution of a warrant shall require that it be issued by a competent authority in writing.




IV. Any person found in flagrant commission of a crime may be arrested by any other person, even without a warrant. The sole purpose of the arrest shall be to bring the person before a competent judicial authority, who must resolve their legal status within a maximum period of twenty-four hours.




V. At the time that a person is deprived of liberty, he shall be informed of the reasons for his detention, as well as the charges or complaint formulated against him.




VI. Those responsible for the detention centers must keep a registry of the persons deprived of liberty. They shall not receive any person without copying the corresponding warrant in the registry. Failure to fulfill this duty shall give rise to the procedures and sanctions set forth in the law.



Article 24


Every person has the right to petition, individually and collectively, whether orally or in writing, and to receive a formal and prompt response. To exercise this right, the only requirement is to identify the petitioner.



Article 25




I. Every person has the right to the inviolability of his home and to the confidentiality of private communications of all forms, except as authorized by a court.




II. Correspondence, private papers and private statements contained in any medium are inviolable and may not be seized except in cases determined by law for criminal investigation, based on a written order issued by a competent judicial authority.




III. No public authority, person or organization may intercept private conversations or communications by an installation that monitors or centralized them.




IV. The information and proof obtained by violation of correspondence and communications, in whatever form, has no legal effect.



Section II. Political Rights



Article 26




I. All citizens have the right to participate freely in the formation, exercise and control of political power, directly or through their representatives, individually or collectively. Participation shall be equitable and under equal conditions for men and women.




II. The right to participate includes:







1.
Organization for purposes of political participation, in accordance with the Constitution and the law.






2.
The right to suffrage, by equal, universal, direct, individual, secret, free and obligatory vote, which is publicly counted.






3.
Where communitarian democracy is practiced, the electoral processes shall be exercised according to their own norms and procedures, and shall supervised by the Electoral Organ (Organo Electoral) only if the electoral act is not subject to equal, universal, direct, secret, free and obligatory vote.






4.
The direct election, designation and nomination of the representatives of the nations and the rural native indigenous peoples, in accordance with their own norms and procedures.






5.
The monitoring of the acts of public function.





Article 27




I. Bolivians who reside outside the country have the right to participate in the election of the President and Vice President of the State, and in other elections as established by law. The right to vote is exercised by registration and recording carried out by the Electoral Organ (Organo Electoral).




II. Foreigners resident in Bolivia have the right to vote in municipal elections, in accordance with the law, pursuant to the application of principles of international reciprocity.



Article 28


The exercise of political rights is suspended in the following instances after a sentence has been executed and while the sentence has not been completed:







1.
For having taken up arms and serving in the armed forces of the enemy in times of war.






2.
For embezzlement of public funds.






3.
For acts of treason against the country.





Article 29




I. The right of foreigners to request and receive asylum or political refuge for ideological or political persecution is recognized in accordance with the laws and international treaties.




II. Anyone who has been granted asylum or refuge in Bolivia shall not be expelled or deported to a country where his life, bodily integrity, security or liberty is endangered. The State shall attend in a positive, humanitarian and efficient manner to requests for family reunification presented by parents or children who are given asylum or refuge.



CHAPTER IV. Rights of the Nations and Rural Native Indigenous Peoples



Article 30




I. A nation and rural native indigenous people consists of every human collective that shares a cultural identity, language, historic tradition, institutions, territory and world view, whose existence predates the Spanish colonial invasion.




II. In the framework of the unity of the State, and in accordance with this Constitution, the nations and rural native indigenous peoples enjoy the following rights:







1.
To be free.






2.
To their cultural identity, religious belief, spiritualities, practices and customs, and their own world view.






3.
That the cultural identity of each member, if he or she so desires, be inscribed together with Bolivian citizenship in his identity card, passport and other identification documents that have legal validity.






4.
To self-determination and territoriality.






5.
That its institutions be part of the general structure of the State.






6.
To the collective ownership of land and territories.






7.
To the protection of their sacred places.






8.
To create and administer their own systems, means and networks of communication.






9.
That their traditional teachings and knowledge, their traditional medicine, languages, rituals, symbols and dress be valued, respected and promoted.






10.
To live in a healthy environment, with appropriate management and exploitation of the ecosystems.






11.
To collective ownership of the intellectual property in their knowledge, sciences and learning, as well as to its evaluation, use, promotion and development.






12.
To an inter-cultural, intra-cultural and multi-language education in all educational systems.






13.
To universal and free health care that respects their world view and traditional practices.






14.
To the practice of their political, juridical and economic systems in accord with their world view.






15.
To be consulted by appropriate procedures, in particular through their institutions, each time legislative or administrative measures may be foreseen to affect them. In this framework, the right to prior obligatory consultation by the State with respect to the exploitation of nonrenewable natural resources in the territory they inhabit shall be respected and guaranteed, in good faith and upon agreement.






16.
To participate in the benefits of the exploitation of natural resources in their territory.






17.
To autonomous indigenous territorial management, and to the exclusive use and exploitation of renewable natural resources existing in their territory without prejudice to the legitimate rights acquired by third parties.






18.
To participate in the organs and institutions of the State.






III. The State guarantees, respects and protects the rights of the nations and the rural native indigenous peoples consecrated in this Constitution and the law.



Article 31




I. The nations and the rural native indigenous peoples that are in danger of extinction, in voluntary isolation and not in contact, shall be protected and respected with respect to their forms of individual and collective life.




II. The nations and the rural native indigenous peoples that live in isolation and out of contact enjoy the right to maintain themselves in that condition, and to the legal definition and consolidation of the territory which they occupy and inhabit.



Article 32


The Afro-Bolivian people enjoy, in everything corresponding, the economic, social, political and cultural rights that are recognized in the Constitution for the nations and the rural native indigenous peoples.



CHAPTER V. Social and Economic Rights



Section I. Environmental Rights



Article 33


Everyone has the right to a healthy, protected, and balanced environment. The exercise of this right must be granted to individuals and collectives of present and future generations, as well as to other living things, so they may develop in a normal and permanent way.



Article 34


Any person, in his own right or on behalf of a collective, is authorized to take legal action in defense of environmental rights, without prejudice to the obligation of public institutions to act on their own in the face of attacks on the environment.



Section II. Right to Health and Social Security



Article 35




I. The State, at all levels, shall protect the right to health and promote public policies designed to improve the quality of life, the collective well being, and free access of the population to health services.




II. The health system is unitary and includes traditional medicine of the nations and the rural native indigenous peoples.



Article 36




I. The State shall guarantee access to universal health care.




II. The State shall control the practice of public and private health services and shall regulate them by law.



Article 37


The State has the irrevocable obligation to guarantee and sustain the right to health care, which is a supreme function and primary financial responsibility. The promotion of health and the prevention of diseases shall be prioritized.



Article 38




I. Public health goods and services are State property and may not be privatized or licensed to others.




II. Health services shall be provided in uninterrupted form.



Article 39




I. The State shall guarantee public health services, and it recognizes private health services; it shall regulate and oversee the quality through sustained medical audits that evaluate the work of personnel, the infrastructure and equipment, in accordance with the law.




II. The law punishes negligent actions and omissions committed in the practice of medicine.



Article 40


The State shall guarantee the organized participation of the population in decision-making and in the management of the entire public health system.



Article 41




I. The State shall guarantee the access of the population to medicines.




II. The State shall prioritize generic medicines through the promotion of their domestic production and, if need be, shall decide to import them.




III. The right to access medicine shall not be restricted by intellectual property rights and commercial rights, and it contemplates quality standards and first generation medicines.



Article 42




I. It is the responsibility of the State to promote and guarantee the respect for, and the use, research and practice of traditional medicine, rescuing ancestral knowledge and practices created from the thinking and values of all the nations and the rural native indigenous peoples.




II. The promotion of traditional medicine shall include the registry of natural medicines and of their curative properties, as well as the protection of their knowledge as intellectual, historic, cultural property and as patrimony of the nations and the rural native indigenous peoples.




III. The law shall regulate the practice of traditional medicine and shall guarantee the quality of service.



Article 43


The law shall regulate the donations and transplants of cells, tissue or organs, based on principles of humanity, solidarity, opportunity, providing them free of charge, and efficiency.



Article 44




I. No one shall be submitted to surgical intervention, medical examination or laboratory test without his or her consent or that of legally authorized third persons, except when his or her life is in imminent danger.




II. No one shall be submitted to scientific experiments without his or her consent.



Article 45




I. Every Bolivian has the right to social security.




II. Social security is provided under the principles of universality, comprehensiveness, equity, solidarity, unity of management, economy, opportunity, its inter-cultural character, and effectiveness.




III. The social security system covers assistance for the following reasons: sickness, epidemics and catastrophic diseases; maternity or paternity; professional and work risks, and risks in farm labor; disability and special necessities; unemployment and loss of employment; being an orphan, crippled, widowed, of old age, and death; housing, family allowances and other social reasons.




IV. The State guarantees the right to retirement, which is universal, supportive and equitable.




V. Women have the right to a safe maternity, with an inter-cultural practice and vision; they shall enjoy the special assistance and protection of the State during pregnancy and birth and in the prenatal and postnatal periods.




VI. The public social security services shall not be privatized nor licensed to others.



Section III. Right to Work and Employment



Article 46




I. Every person has the following rights:







1.
To dignified work, with industrial and occupational health and safety, without discrimination, and with a fair, equitable and satisfactory remuneration or salary that assures a dignified existence for the worker and his or her family.






2.
To a stable source of work under equitable and satisfactory conditions.






II. The State shall protect the exercise of work in all its forms.




III. All forms of forced work or other analogous exploitation that obligates a person to work without his or her consent and without fair remuneration is prohibited.



Article 47




I. Every person has the right to dedicate him or herself to business, industry or any other legal economic activity under conditions which do not harm the collective well being.




II. The workers in small urban or rural productive units, or who are self-employed, and guild members in general, shall enjoy special protection on the part of the State through a policy of equitable commercial exchange and fair prices for their products, as well as a preferential allowance of financial economic resources to promote their production.




III. The State shall protect, promote and strengthen communitarian forms of production.



Article 48




I. The social and labor dispositions are of obligatory fulfillment.




II. The labor norms shall be interpreted and applied based on the following principles: the protection of workers as the primary productive force of society; the primacy of the labor relation; work continuity and stability; non discrimination and the making of investments in favor of the worker.




III. The recognized rights and benefits in favor of workers cannot be waived, and agreements that are contrary to, or that tend to deride their effects, are null and void.




IV. The salaries or earned pay, labor rights, social benefits and contributions to social security, which are not paid, have a privilege and priority over any other debt and may not be attached or made unenforceable.




V. The State shall promote the incorporation of women into the workforce and shall guarantee them the same remuneration as men for work of equal value, both in the public and private arena.




VI. Women shall not be discriminated against or fired because of their civil status, because of pregnancy, because of their age or physical features, or because of the number of children they have. It is guaranteed that pregnant women and parents cannot be dismissed from employment until the child completes one year of age.




VII. The State guarantees the incorporation of youth into the productive system, in accordance with their capacity and training.



Article 49




I. The right of collective bargaining is recognized.




II. The following shall be regulated by law: labor relations related to contracts and collective agreements; general sector minimum wages and salary increases; reincorporation; paid vacations and holidays; calculation of seniority, the work day, extra hours, night time overtime, Sunday work; Christmas bonuses, vouchers, bonuses and other systems of participation in the profits of the enterprise; indemnification and severance pay; maternity leave; professional training and formation; and other social rights.




III. The State shall protect the stability of employment. Unjustified dismissal and all forms of labor harassment are prohibited. The law shall determine the corresponding sanctions.



Article 50


The State, through the courts and specialized administrative bodies, shall resolve all conflicts arising from labor relations between employer and employee, including those of industrial safety and social security.



Article 51




I. All workers have the right to organize unions pursuant to the law.




II. The State shall respect the union principles of unity, union democracy, political pluralism, self financing, solidarity and internationalism.




III. Unionization is recognized as a form of defense, representation, support, education and culture of workers in the countryside and in the city.




IV. The State shall respect the ideological and organizational independence of the unions. The unions shall have legal personality derived from the sole fact of being organized, and they shall be recognized by their parent entities.




V. The tangible and intangible property of union organizations is inviolable; it may not be attached or delegated.




VI. The union leaders enjoy union privileges; they may not be fired for one year after the end of their office term, and their social rights may not be diminished; nor may they be subjected to persecution or deprivation of liberty for acts undertaken in fulfillment of their union work.




VII. Workers who are self employed have the right to organize to defend their interests.



Article 52




I. The right of free business association is recognized and guaranteed.




II. The State shall guarantee recognition of the legal personality of business associations, as well as democratic forms of business organizations, according to their own statutes.




III. The State recognizes the training institutions of business organizations.




IV. The tangible and intangible property of business organizations is inviolable and may not be attached.



Article 53


The right to strike is guaranteed as the exercise of the legal power of workers to suspend work to defend their rights, in accordance with the law.



Article 54




I. It is the obligation of the State to establish employment policies that avoid unemployment and underemployment and that have as their objective the creation, maintenance and generation of conditions that guarantee workers the possibility of dignified work and fair remuneration.




II. It is the duty of the State and society to protect and defend industrial equipment and that of state services.




III. The workers, in defense of their source of work and to safeguard the social interest, shall, in accordance with the law, reactivate and reorganize enterprises that are in the process of bankruptcy, insolvency or liquidation, or closed or abandoned unjustifiably, and they shall form communitarian or social enterprises. The State shall support the actions of the workers.



Article 55


The cooperative system is based on principles of solidarity, equality, reciprocity, equity of distribution, social purpose, and the non profit motive of its members. The State shall promote and regulate the organization of cooperatives by means of the law.



Section IV. Right to Property



Article 56




I. Everyone has the right to private, individual or collective property, provided that it serves a social function.




II. Private property is guaranteed provided that the use made of it is not harmful to the collective interests.




III. The right to inheritance is guaranteed.



Article 57


Expropriation shall be imposed for reasons of necessity or public utility, defined in accordance with the law and upon prior fair indemnification. Urban real estate is not subject to reversion.



Section V. Rights of Children, Adolescents and Youth



Article 58


Every person of minor age is considered a child or adolescent. Children and adolescents have rights recognized in the Constitution, with the limits established by it, and they have the specific rights inherent to their development; to their ethnic, socio-cultural, gender and generational identity; and to the satisfaction of their needs, interests and aspirations.



Article 59




I. Every child and adolescent has the right to physical development.




II. Every child and adolescent has the right to live and to grow up in the bosom of his or her natural or adoptive family. When that is not possible, or is contrary to his or her best interests, he or she shall have the right to a substitute family in accordance with the law.




III. Every child and adolescent, without regard to origin, has equal rights and duties with respect to his or her parents. Discrimination among offspring on the part of parents shall be punished by law.




IV. Every child and adolescent has the right to identity and filial relationship with respect to his or her parents. When the parents are not known, the conventional surname chosen by the person responsible for his or her care will be used.




V. The State and society guarantee the protection, promotion and active participation of youth in productive, political, social, economic and cultural development, without any discrimination whatsoever, in accordance with the law.



Article 60


It is the duty of the State, society and the family to guarantee the priority of the best interests of the child or adolescent, which includes the preeminence of his or her rights, the priority of receiving protection and aid in any circumstance, priority in the attention of public and private services, and access to prompt and appropriate administration of justice, and the assistance of specialized personnel.



Article 61




I. Any form of violent punishment against children or adolescents is prohibited, both in the family as well as in society.




II. Forced work and child labor is prohibited. The activities of children and adolescents within their families and society shall be directed to their full development as citizens, and they shall have a formative function. Their rights, guarantees, and the institutional mechanisms for their protection shall be the object of special regulation.



Section VI. Rights of the Family



Article 62


The State recognizes and protects the family as the fundamental nucleus of society, and guarantees the social and economic conditions necessary for its full development. Every member has equal rights, obligations and opportunities.



Article 63




I. The marriage between a man and a woman is formed by legal bond and is based on equality of the rights and duties of the spouses.




II. The free unions or de facto unions, which meet the conditions of stability and singularity and that are maintained between a man and a women without legal impediment, shall have the same effects as a civil marriage, both in the personal and property relations of the couple as well as with respect to adopted children or to children born to the couple.



Article 64




I. Spouses or cohabitants have the duty, in equal conditions and by common effort, to attend to the maintenance and responsibility of the home, and to the education and development of the children while they are minors or have some disability.




II. The State shall protect and assist those who are responsible for the family in the exercise of their obligations.



Article 65


Because of the best interests of children and adolescents and their right to the identity, presumed parentage shall be validated by indication of the mother or father. This presumption shall be valid in the absence of proof of the contrary, with the burden of proof on the person who denies parentage. In case that the proof negates the presumption, the costs incurred shall correspond to the one who indicated parentage.



Article 66


Women and men are guaranteed the exercise of sexual rights and their reproductive rights.



Section VII. Rights of the Elderly Adults



Article 67




I. In addition to the rights recognized in this Constitution, every person of adult age has the right to a dignified old age that has quality and human warmth.




II. The State shall provide an old age pension within the framework of full social security, in accordance with the law.



Article 68




I. The State shall adopt public policies for the protection, attention, recreation, rest and social occupation of elderly adults, in accordance with their capacities and possibilities.




II. All forms of mistreatment, abandonment, violence and discrimination against elderly persons is prohibited and punished.



Article 69


The war veterans deserve the gratitude and respect of the public and private institutions and of the population in general; they shall be considered heroes and defenders of Bolivia and shall receive a life pension from the State as established by the law.



Section VIII. Rights of Disabled Persons



Article 70


Everyone who has a disability enjoys the following rights:







1.
To be protected by his or her family and by the State.






2.
To a free education and physical health.






3.
To an alternative language of communication.






4.
To work in appropriate conditions, consistent with his or her possibilities and capacities, with fair remuneration that assures a dignified life.






5.
To the development of his or her individual potential.





Article 71




I. Any kind of discrimination, mistreatment, violence and exploitation of anyone who is disabled shall be prohibited and punished.




II. The State shall adopt measures of affirmative action to promote the effective integration of disabled persons into the productive, economic, political, social, and cultural sphere, without any discrimination whatsoever.




III. The State shall create the conditions that permit the development of individual potential of disabled persons.



Article 72


The State shall guarantee disabled persons comprehensive prevention and rehabilitation services, as well as other benefits that are established by law.



Section IX. Rights of Persons Deprived of Liberty



Article 73




I. Every person who is submitted to any form of deprivation of liberty shall be treated with the respect due to human dignity.




II. Every person deprived of liberty has the right to communicate freely with his or her defense lawyer, interpreter, family and close friends. Deprivation of communication is prohibited. Any limitation of communication may only take place in the context of investigation of the commission of crimes, and shall last a maximum of twenty four hours.



Article 74




I. It is the responsibility of the State to reinsert into society the persons deprived of liberty, to assure respect for their rights and their retention and custody in an adequate environment, according to the classification, nature and seriousness of the crime, as well as the age and sex of the persons detained.




II. Persons deprived of liberty shall have the opportunity to work and to study in penitentiary centers.



Section X. Rights of Users of Services and Consumers



Article 75


The users and consumers enjoy the following rights:







1.
To the supply of food, pharmaceuticals, and products in general, in harmless and quality condition, in sufficient and adequate quantity, and with efficient service and timely supply.






2.
To reliable information about the characteristics and contents of the products they consume and of the services they use.





Article 76




I. The State guarantees access to a comprehensive system of public transportation in diverse modalities. The law shall determine that the system of transportation be efficient and effective, and that it generates benefits to the users and to the providers.




II. No customs controls, squads or control points of any kind may exist in Bolivian territory, except those that have been created by law.



CHAPTER VI. Education, Cultural Diversity and Cultural Rights



Section I. Education



Article 77




I. Education is one of the most important functions and primary financial responsibilities of the State, which has the mandatory obligation to sustain, guarantee and coordinate it.




II. The State and society have complete control of the educational system, which consists of regular education, alternative and special education, and higher education for professional training. The educational system develops its processes on the basis of the criteria of harmony and coordination.




III. The educational system is composed of public educational institutions, private educational institutions and those which are contracted.



Article 78




I. Education is unitary, public, universal, democratic, participatory, communitarian, decolonizing and of quality.




II. Education is intra-cultural, inter-cultural and multi-lingual throughout the entire educational system.




III. The educational system is based on education that is open, humanistic, scientific, technical and technological, productive, territorial, theoretical and practical, liberating and revolutionary, critical and supportive.




IV. The State guarantees vocational education and humanist technical learning for men and women, which is related to life, work and productive development.



Article 79


Education shall promote civic-mindedness, intercultural dialogue and ethical moral values. The values shall incorporate gender equality, non differentiation of roles, non-violence, and the full enforcement of human rights.



Article 80




I. Education shall have as its objectives the full development of persons and the strengthening of social conscience that is critical in and for life. Education shall be directed toward the following: individual and collective development; the development of the competencies, attitudes, and physical and intellectual skills that link theory to productive practice; the conservation and protection of the environment, biodiversity and the land to assure well being. Its regulation and fulfillment shall be established by law.




II. Education shall contribute to strengthening the unity and identity of everyone as part of the Pluri-National State (Estado Plurinacional), as well as strengthening the identity and cultural development of the members of each nation and rural native indigenous people, and the intercultural understanding and enrichment within the State.



Article 81




I. Education is obligatory up to the secondary school diploma.




II. Public education is free at all levels including higher education.




III. Upon completion of studies at the secondary level, a bachelor diploma shall be awarded immediately and without charge.



Article 82




I. The State shall guarantee access to education and continuing education to all citizens under conditions of full equality.




II. The State shall give priority support to the students with less economic possibilities so that they can achieve different levels in the educational system, by providing economic resources, meal programs, clothing, transportation, school materials, and student residences in the distant areas, according to the law.




III. Students of excellent achievement shall be rewarded at all levels of the educational system. Every child and adolescent with natural, outstanding talent has the right to be attended to educationally with the teaching methodology and learning that makes possible the best development of his or her aptitudes and skills.



Article 83


Social participation, community participation, and the participation of the parents in the educational system are recognized and guaranteed by means of representative organizations at all levels of the State and in the nations and the rural native indigenous peoples. Their composition and attributes shall be established by the law.



Article 84


The State and society have the duty to eradicate illiteracy through programs compatible with the cultural and linguistic reality of the population.



Article 85


The State shall promote and guarantee the continuing education of children and adolescents with disabilities, or of those with extraordinary talents in learning, under the same structure, principles and values of the educational system, and shall establish a special organization and development curriculum.



Article 86


Freedom of thought, faith and religious education, as well as the spirituality of the nations and the rural native indigenous peoples, shall be recognized and guaranteed in the educational centers. Mutual respect and coexistence among persons of diverse religions shall be promoted, without dogmatic imposition. There shall be no discrimination on the basis of religious choice with respect to the acceptance and permanence of students in these centers.



Article 87


The operation of contracted educational units for purposes of social service, which offer free access and are non-profit, shall be recognized and respected. They shall operate under the supervision of public authorities, respecting the right of the administration of religious entities over said educational units, without prejudice to that established in national dispositions, and they shall be governed by the same norms, policies, plans and programs of the educational system.



Article 88




I. Private educational units are recognized and respected at all levels and in all modalities; they shall be governed by the policies, plans, programs and authorities of the educational system. The State guarantees their operation pursuant to prior verification of the conditions and compliance with the requisites established by law.




II. The right of mothers and fathers to choose the education they prefer for their sons and daughters is respected.



Article 89


The follow up, measurement, evaluation and accreditation of the quality of education in the entire educational system, shall be entrusted to a technically specialized public institution, which is independent of the Ministry of the branch. Its composition and operation shall be determined by the law.



Article 90




I. The State shall recognize the validity of institutes of humanistic, technical and technological training, at middle and higher levels, upon prior fulfillment of the conditions and requisites established in the law.




II. The State shall promote technical, technological, productive, artistic and linguistic training through technical institutes.




III. The State, through the educational system, shall promote the creation and organization of distance educational programs and popular education programs for those who have not attended school, with the objective of elevating the cultural level and developing the Pluri-National consciousness of the people.



Section II. Higher Education



Article 91




I. Higher education develops processes of professional training for the generation and dissemination of knowledge aimed at the full development of society, for which purpose the universal and collective knowledge of the nations and rural native indigenous peoples shall be taken into account.




II. Higher education is intra-cultural, intercultural and multi-lingual, and it has as its mission the comprehensive formation of highly qualified and professionally competent human resources for the following objectives: to develop processes for scientific research to solve problems of the productive base and of social conditions; to promote policies of extension and social interaction to strengthen scientific, cultural and linguistic diversity; to participate together with the people in all the processes of social liberation in order to construct a society with greater equity and social justice.




III. Higher education is composed of the public and private universities, the colleges for teacher training, and the technical, technological and artistic institutes.



Article 92




I. Public universities are autonomous and equal in hierarchy. The autonomy consists of the free administration of their resources; the naming of their officials, and teaching and administrative personnel; the elaboration and approval of their statues, study plans and annual budgets; the receipt of bequests and donations, as well as the signing of contracts to carry out their purposes and to sustain and improve their institutes and faculties. The public universities may negotiate loans with the guarantee of their assets and resources, upon prior legislative approval.




II. In exercise of their autonomy, the public universities shall form the Bolivian University, which shall coordinate and program their goals and functions by means of a central body, pursuant to a university development plan.




III. The public universities shall be authorized to give academic diplomas and professional titles with validity throughout the entire State.



Article 93




I. The State shall be obligated to sufficiently subsidize the public universities, independently of the departmental, municipal and their own resources, which have been or are to be created.




II. The public universities, within the framework of their statutes, shall establish mechanisms for social participation that are consultative, coordinating and advisory in character.




III. The public universities shall establish mechanisms for making reports and provide transparency of the use of their resources through the presentation of financial statements to the Pluri-National Legislative Assembly (Asamblea Legislativa), the Controller General (Contraloria General) and the Executive Organ (Organo Ejecutivo).




IV. The public universities, within the framework of their statutes, shall establish decentralized academic and inter-cultural programs pursuant to the necessities of the State and the nations and rural native indigenous peoples.




V. The State, in coordination with the public universities, shall promote the creation and operation of universities and multicultural communitarian institutes in rural areas, assuring social participation. The opening and operation of these universities shall address the needs of strengthening production in the region, based on its potential.



Article 94




I. The private universities shall be governed by the policies, plans, programs and authorities of the educational system. Their operation is authorized by supreme decree, upon prior verification of compliance with the conditions and requisites established by law.




II. The private universities shall be authorized to issue academic diplomas. Professional titles, which are valid throughout the country, shall be granted by the State.




III. For the granting of academic diplomas in all modalities of titles in the private universities, examination tribunals shall be formed which shall be composed of titled professors, named by the public universities, under the conditions established by the law. The State shall not subsidize private universities.



Article 95




I. The universities must create and maintain inter-cultural centers for technical and cultural education and training, which is freely accessible to the public and consistent with the principles and purposes of the educational system.




II. The universities must implement programs for the recovery, preservation, development, learning and dissemination of the different languages of the nations and rural native indigenous peoples.




III. The universities shall promote centers for the creation of productive units, in coordination with community, public and private productive initiatives.



Article 96




I. The formation and training of teachers for public schools, by means upper level training schools, is the responsibility of the State. The training of teachers shall be exclusive, public, free of charge, intra-cultural, inter-cultural, multi-language, scientific and productive, and it shall be based on social commitment and a vocation for service.




II. School teachers must participate in the process of continual updating and pedagogical training.




III. The teaching career is secure, and teaching personnel may not be removed, in conformity with the law. Teachers shall receive a dignified salary.



Article 97


Post graduate training at all levels shall have as its fundamental mission the qualification of professionals in different areas, through processes of scientific research and the generation of knowledge linked to reality in order to contribute to the comprehensive development of society. Post-graduate training shall be coordinated by a body formed by the universities of the educational system, in accordance with the law.



Section III. Cultures



Article 98




I. Cultural diversity constitutes the essential basis of the Pluri-National Communitarian State (Estado Unitario Social de Derecho Plurinacional Comunitario). The inter-cultural character is the means for cohesion and for harmonic and balanced existence among all the peoples and nations. The intercultural character shall exist with respect for differences and in conditions of equality.




II. The State takes strength from the existence of rural native indigenous cultures, which are custodians of knowledge, wisdom, values, spiritualities and world views.




III. It shall be a fundamental responsibility of the State to preserve, develop, protect and disseminate the existing cultures of the country.



Article 99




I. The cultural patrimony of the Bolivian people is inalienable, and it may not be attached or limited. The economic resources that they generate are regulated by law to give priority to their conservation, preservation and promotion.




II. The State shall guarantee the registry, protection, restoration, recovery, revitalization, enrichment, promotion and dissemination of its cultural patrimony, in accordance with the law.




III. The natural, architectural, paleontological, historic, and documentary riches, and those derived from religious cults and folklore, are cultural patrimony of the Bolivian people, in accordance with the law.



Article 100




I. The world views, myths, oral history, dances, cultural practices, knowledge and traditional technologies are patrimony of the nations and rural native indigenous peoples. This patrimony forms part of the expression and identity of the State.




II. The State shall protect this wisdom and knowledge through the registration of the intellectual property that safeguards the intangible rights of the nations and rural native indigenous peoples and of the intercultural and Afro-Bolivian communities.



Article 101


The intangible aspects of the manifestations of art and popular industries shall enjoy the special protection of the State. Likewise, the tangible and intangible aspects of places and activities, which are declared cultural patrimony of humanity, shall be protected.



Article 102


The State shall register and protect individual and collective intellectual property in the works and discoveries of authors, artists, composers, inventors and scientists, under the conditions determined by law.



Section IV. Science, Technology and Research



Article 103




I. The State shall guarantee the development of science and scientific, technical and technological research for the benefit of the general interest. The necessary resources shall be provided, and state science and technology systems shall be created.




II. The State shall adopt a policy of implementing strategies to incorporate the knowledge and application of new information and communication technologies.




III. In order to strengthen the productive base and to stimulate full development of society, the State, the universities, the productive and service enterprises, both public and private, and the nations and rural native indigenous peoples, shall develop and coordinate processes of research, innovation, promotion, and dissemination, and the application and transfer of science and technology, in accordance with the law.



Section V. Sports and Recreation



Article 104


Everyone has the right to sports, physical culture and recreation. The State guarantees access to sports without distinction as to gender, language, religion, political orientation, territorial location, social, cultural membership or any other characteristic.



Article 105


The State shall promote, by educational, recreation and public health policies, the development of physical culture and the practice of sports in their preventive, recreational, training and competitive levels, with special attention given to persons with disabilities. The State shall guarantee the methods and necessary economic resources to make them effective.



CHAPTER VII. Social Communication



Article 106




I. The State guarantees the right to communication and the right to information.




II. The State guarantees the right of Bolivians to freedom of expression, opinion and information, to rectification and reply, and the right to freely publish ideas by whatever means of dissemination, without prior censorship.




III. The State guarantees freedom of expression and the right to communication and information to workers of the press.




IV. The conscience clause of the information workers is recognized.



Article 107




I. The public means of communication must contribute to the promotion of the ethical, moral and civic-minded values of the different cultures of the country with the production and dissemination of multi-lingual educational programs and in an alternative language for the disabled.




II. Information and opinions issued by the public means of communication must respect the principles of truth and responsibility. These principles shall be put into practice through the rules of ethics and self-regulation of the organizations of journalists and of the means of communication and their law.




III. The public means of communication shall not form, either directly or indirectly, monopolies or oligopolies.




IV. The State shall support the creation of communitarian means of communication with equal conditions and opportunities.



TITLE III. DUTIES



Article 108


The duties of Bolivians are:







1.
To know, comply with, and ensure the enforcement of the Constitution and the laws.






2.
To know, respect, and promote the rights recognized in the Constitution.






3.
To promote and spread the practice of the values and principles proclaimed by the Constitution.






4.
To defend, promote, and contribute to the right to peace, and to encourage a culture of peace.






5.
To work, according to one's physical and intellectual capacity, in legal and socially useful activities.






6.
To educate oneself in the educational system up to the diploma of bachelor.






7.
To pay taxes in proportion to one's economic capacity, according to the law.






8.
To denounce and combat every act of corruption.






9.
To care for, feed, and education their children.






10.
To care for, protect, and help their ancestors.






11.
To provide aid, with all the help necessary, in cases of natural disaster and other contingencies.






12.
To serve in the military, which is obligatory for boys.






13.
To defend the unity, sovereignty and territorial integrity of Bolivia, and to respect its symbols and values.






14.
To safeguard, defend and protect the natural, economic and cultural patrimony of Bolivia.






15.
To protect and defend the natural resources, and to contribute to their sustainable use in order to preserve the rights of future generations.






16.
To protect and defend an environment suitable for the development of living beings.





TITLE IV. JURISDICTIONAL GUARANTEES AND ACTIONS OF DEFENSE



CHAPTER I. Jurisdictional Guarantees



Article 109




I. All the rights recognized in the Constitution are directly applicable and enjoy equal guarantees of their protection.




II. The rights and guarantees may be regulated only by the law.



Article 110




I. Persons who violate constitutional rights are subject to the jurisdiction and competence of the Bolivian authorities.




II. The intellectual and material perpetrators of violations of constitutional rights are to be held responsible.




III. The immediate perpetrators of attacks against personal security are to be held liable, and are not excused from liability for having committed them under orders of superiors.



Article 111


The crimes of genocide, offenses against humanity, treason, and war crimes are not extinguishable.



Article 112


The crimes committed by public servants that are perpetrated against the patrimony of the State and cause serious economic harm, are not extinguishable, and no immunities are to be applied.



Article 113




I. Victims of violations of their rights are granted the right to timely indemnification, reparation and compensation for damages and prejudices.




II. In the event that a sentence requires the State to repair damages and prejudices, it shall interpose the same action against the authority or public servant responsible for the act or omission that caused the damage.



Article 114




I. All forms of torture, disappearances, confinement, coercion, exaction and any other form of physical and moral violence are prohibited. The public servants or officials, who apply, instigate or consent to them shall be dismissed and replaced, without prejudice to the sanctions determined by law.




II. The statements, actions or omissions which are obtained or undertaken through the employment of torture, coercion, exaction, or by any other form of violence, are null to the full extent of the law.



Article 115




I. Everyone shall be protected in the exercise of his or her rights and legitimate interests in a timely and effective manner by the judges and courts.




II. The State guarantees the right to due process and defense, and to plural, prompt, appropriate, free, and transparent justice without delays.



Article 116




I. The presumption of innocence is guaranteed. During the process, in the event of a doubt concerning the applicable norm, the one most favorable to the accused or the defendant shall govern.




II. Every sanction must be based on a law existing prior to the commission of the punishable act.



Article 117




I. No one may be condemned without having been previously heard and tried pursuant to due process. No one shall be subject to a criminal sanction that has not been imposed by a competent judicial authority as a final judgment.




II. No one shall be tried or sentenced more than once for the same act. The rights that are restricted shall be immediately restored upon fulfillment of the sentence.




III. No sanction of deprivation of liberty may be imposed for debts or property obligations, except in the cases established by law.



Article 118




I. Dishonor, civil death and confinement are prohibited.




II. The maximum criminal sentence shall be thirty years of deprivation of liberty without the right to pardon.




III. The fulfillment of sentences of deprivation of liberty and the security measures imposed are directed toward the education, rehabilitation and reinsertion in society of the condemned persons, with respect for their rights.



Article 119




I. During the legal process, the parties in conflict enjoy equal opportunities to exercise the faculties and rights that may help them, whether in an ordinary process or by rural native indigenous process.




II. Everyone has the inviolable right to a defense. The State shall provide a defense lawyer free of charge to persons accused or denounced in the event that they do not have the necessary economic resources.



Article 120




I. Every person has the right to be heard by a competent, impartial and independent jurisdictional authority, and may not be tried by special commissions or submitted to other jurisdictional authorities other than those established prior to the time the facts of the case arose.




II. Every person submitted to legal process has the right to be tried in his or her language; in case of exception, the person must be assisted by a translator or interpreter.



Article 121




I. In criminal matters, no person can be forced to make a statement against him or herself, or against his or her blood relatives to the fourth degree or against non-blood relatives up to the second degree. The right to remain silent shall not be considered an indication of guilt.




II. The victim in a criminal process shall be able to intervene in accordance with the law, and shall have the right to be heard before each judicial decision. In the event that he or she does not have the necessary economic resources, he or she will be assisted free of charge by a lawyer appointed by the State.



Article 122


The acts of persons who usurp functions, which are not their responsibility, as well as the acts of those who exercise jurisdiction or power that does not emanate from the law, are null and void.



Article 123


The law stipulates only with respect to future acts and shall have no retroactive effect, except in the following cases: in labor matters when it expressly makes determinations in favor of workers; in criminal matters, when it benefits the accused; in corruption matters in order to investigate, process and sanction crimes committed by public servants against the interests of the State; and in the rest of the cases set forth by the Constitution.



Article 124




I. The Bolivian who engages in the following acts commits the crime of treason against the country:







1.
Takes up arms against his or her country, puts him or herself at the service of participating foreign states, or enters into complicity with the enemy in the case of an international war against Bolivia.






2.
Violates the constitutional regime of natural resources.






3.
Attacks the unity of the country.






II. This crime shall deserve the maximum criminal sanction.



CHAPTER II. Actions of Defense



Section I. Action for Liberty



Article 125


Anyone who believes his or her life is in danger, that he or she is being illegally persecuted, unjustly tried or deprived of personal liberty, shall file a claim of Action for Liberty (Accion de Libertad) and present him or herself, either in writing or orally, on his or her own behalf or by anyone in his or her name, and without any formal procedure, before any judge or competent court in criminal matters, and shall request that his or her life be protected, that the unjustified persecution be halted, that the legal formalities be reestablished, or that his or her right to liberty be restored.



Article 126




I. The judicial authority shall immediately set the day and hour of the public hearing, which shall take place within twenty four hours of the filing of the claim, and shall stipulate that the claimant be brought into its presence, or it shall go to the place of detention. With said order, it shall execute the citation, in person or by service of process, to the authority or person accused, which order shall be obeyed, without excuse, both by the authority or person accused as well as by those in charge of the jails or places of detention, without their having the possibility, once served, of disobeying.




II. In no event may the hearing be suspended. In the absence of the defendant for failure to attend or abandonment, the process will continue in default.




III. With knowledge of the background and having heard the allegations, the judicial authority shall be obligated and have the responsibility to dictate the sentence at the same hearing. The sentence shall order the safeguarding of the claimant's life, the restitution of the right to liberty, the correction of the legal defects, the cessation of the illegal persecution, or the remanding of the case to a competent judge. In every case, the parties shall be notified of the reading of the sentence.




IV. The judicial decision shall be executed immediately. Without prejudice to it, the decision shall be taken on appeal, sua sponte, to the Pluri-National Constitutional Court (Tribunal Constitucional Plurinacional), within the term of twenty four hours after its issuance.



Article 127




I. Public servants and individuals who resist compliance with the judicial decisions in the cases foreseen for this action shall be remanded by order of the authority that heard the case to the Public Ministry for criminal process for threatening constitutional guarantees.




II. The judicial authority that does not proceed pursuant to that stipulated by this article shall be subject to sanction, in accordance with the Constitution and the law.



Section II. Action of Constitutional Protection



Article 128


The Action for Constitutional Protection (Accion de Amparo Constitucional) shall take place against the illegal or unjustified acts or omissions of public servants or of individuals or collectives, who restrict, suppress or threaten to restrict or suppress rights recognized by the Constitution and the law.



Article 129




I. The Action for Constitutional Protection shall be presented by the person who believes him or herself affected, by another with sufficient power to act in his or her name, or by the corresponding authority pursuant to the Constitution, to any judge or competent court, provided that there is no other existing means or legal recourse for the immediate protection of the rights and guarantees that have been restricted, suppressed or threatened.




II. The Action for Constitutional Protection shall be filed within the maximum term of six months, computed from the commission of the alleged violation or the notification of last administrative or judicial decision.




III. The defendant authority or person shall be summoned in the manner set forth by the Action for Liberty, in order for the defendant to provide information or make a presentation in his case of the facts concerning the act complained of, in the maximum term of forty eight hours from the presentation of the Action.




IV. The final resolution shall be announced in a public hearing immediately after receiving the information from the defendant authority or person and, in the absence of that information, it will be made on the basis of the proof offered by the plaintiff. The judicial authority shall examine the competence of the public servant or of the defendant and, in the event it finds the complaint to be certain and true, shall grant the protection requested. The decision that is pronounced shall be taken, sua sponte, for review before the Pluri-National Constitutional Court (Tribunal Constitucional Plurinacional) in the term of twenty four hours following the issuance of the decision.




V. The final decision that grants the Action for Constitutional Protection shall be immediately executed and without comment. In the event of resistance, the case shall proceed pursuant to that set forth in the Action for Liberty. The judicial authority that does not proceed pursuant to that set forth in this article shall be subject to the sanctions set forth in the law.



Section III. Action for Protection of Privacy



Article 130




I. Every individual, or collective, that believes he or she to be unjustly or illegally impeded from knowing, objecting to, or achieving the elimination or correction of information registered by any physical electronic, magnetic or computerized form, in public or private files or data banks, or that might affect his or her fundamental right to intimacy and personal or family privacy, or his or her own image, honor and reputation, shall file a complaint of Action for Protection of Privacy.




II. The Action for Protection of Privacy (Accion de Protección de Privacidad) shall not proceed to uncover confidential material of the press.



Article 131




I. The Action for Protection of Privacy shall take place pursuant to the procedure set forth for the Action of Constitutional Protection.




II. If the competent court or judge admits the action, it shall order the revelation, elimination or correction of the data, the registration of which was challenged.




III. The decision shall be taken on appeal, sua sponte, to the Pluri-National Constitutional Court within the term of twenty four hours following the issuance of the decision, without suspension of its execution.




IV. The final decision granted in the Action for Protection of Privacy shall be immediately executed and without comment. In the event of resistance, the procedure shall be pursuant to that set forth in the Action for Liberty. The judicial authority that does not proceed pursuant to that set forth in this article shall be subject to the sanctions set forth in the law.



Section IV. Action for Unconstitutionality



Article 132


Every person or collective affected by a juridical norm contrary to the Constitution shall have the right to present an Action for Unconstitutionality (Accion de Inconstitucionalidad), pursuant to the procedures established by law.



Article 133


The decision that declares a law, decree, or any other kind of nonjudicial resolution unconstitutional makes the challenged norm inapplicable and has full effect with respect to everyone.



Section V. Action for Compliance



Article 134




I. The Action for Compliance (Accion de Cumplimiento) shall apply to the case of non compliance with provisions of the constitutional or the law on the part of public servants, and has as its objective the guaranteeing of the execution of the norm.




II. The action shall be filed by the affected individual or collective, or by another with sufficient power in name of the affected party, before a competent judge or court, and shall be processed in the same manner as the Action for Constitutional Protection.




III. The final resolution shall be pronounced at a public hearing immediately after receiving the information from the defendant authority and, in the absence of that information, it shall be made on the basis of the proof offered by the plaintiff. The judicial authority shall examine the background and, if it finds the complaint to be true and certain, it shall admit the action and order immediate compliance with the omitted duty.




IV. The decision shall be taken up on appeal, sua sponte, to the Pluri-National Constitutional Court within the term of twenty four hours following the issuance of the decision, without suspension of its execution.




V. The final decision granted in the Action for Compliance shall be immediately executed without comment. In the event of resistance, the procedure shall be pursuant to that set forth in the Action for Liberty. The judicial authority that does not proceed pursuant to that set forth in this article shall be subject to the sanctions set forth in the law.



Section VI. Popular Action



Article 135


The Popular Action (la Accion Popular) shall proceed against any act or omission by the authorities or individuals or collectives that violates or threatens to violate rights and collective interests related to public patrimony, space, security and health, the environment and other rights of a similar nature that are recognized by this Constitution.



Article 136




I. The Popular Action shall be filed during the period in which the violation or threat to the rights and collective interests continues. To file this action it is not necessary to exhaust the judicial or administrative processes that might exist.




II. Any person, in his or her individual name or on behalf of a collective, may file this action, and it shall be filed obligatorily by the Public Ministry and the Public Defender (Ministerio Público y el Defensor del Pueblo) when, in the exercise of their functions, they have knowledge of these acts. The procedure for the Action for Constitutional Protection shall be applied.



CHAPTER III. States of Emergency



Article 137


In the case of danger to the security of the State, external threat, internal disturbance or national disaster, the President of the State shall have the power to declare a state of emergency, wherever necessary in all or part of the territory. The declaration of the state of emergency shall not, in any case, suspend the guarantees of rights, nor the fundamental rights, the right of due process, the right to information and the rights of persons deprived of liberty.



Article 138




I. The validity of the declaration of the state of emergency shall depend on the subsequent approval of the Pluri-National Legislative Assembly, which shall take place as soon as circumstances permit, and in all cases, within seventy two hours following the declaration of the state of emergency. The approval of the declaration shall indicate the powers conferred, and it shall maintain strict relation and proportion to the case of necessity addressed by the state of emergency. In general, the rights consecrated in the Constitution shall not be suspended by the declaration of the state of emergency.




II. Once the state of emergency ends, no other state of emergency may be declared within one year following, except upon prior legislative authorization.



Article 139




I. The Executive shall report to the Pluri-National Legislative Assembly concerning the reasons for the declaration of the state of emergency, as well as the use that has been made of the powers conferred by the Constitution and the law.




II. Those persons who violate the rights established in this Constitution shall be subject to criminal process for violation of rights.




III. The states of emergency shall be regulated by law.



Article 140




I. Neither the Pluri-National Legislative Assembly, nor any other body or institution, nor association or popular group of any kind, shall grant to a body or person any extraordinary authorities different than those established in this Constitution.




II. Public Power may not be accumulated, nor may any body or person be granted supremacy over the rights and guarantees recognized in this Constitution.




III. The reform of the Constitution may not be initiated while there is a state of emergency in force.



TITLE V. NATIONALITY AND CITIZENSHIP



CHAPTER I. Nationality



Article 141


Bolivian nationality is acquired by birth or by naturalization. Persons who are born in the territory of Bolivia are Bolivians by birth, with the exception of children of foreign personnel on diplomatic mission; persons born abroad of a Bolivian mother or father are Bolivians by birth.



Article 142




I. Foreigners may acquire Bolivian nationality by naturalization if they are legally in the country for more than three years of uninterrupted residence under the supervision of the State, and they expressly manifest their desire to obtain Bolivian nationality and comply with the requisites established by law.




II. The time of residence shall be reduced to two years in the case of foreigners who are in one of the following situations:







1.
They have a Bolivian spouse, a Bolivian child or children, or Bolivian adoptive parents. Foreign citizens who acquire citizenship by marriage with Bolivian citizens do not lose it in the case of widowhood or divorce.






2.
They serve in the Bolivian military at the required age and pursuant to the law.






3.
They obtain Bolivian nationality granted by the Pluri-National Legislative Assembly for their service to the country.






III. The time of residence for obtaining Bolivian nationality may be modified when there are reciprocal conventions with other states, first and foremost those of Latin America.



Article 143




I. Bolivians who marry foreign citizens shall not lose their nationality of origin. Nor shall Bolivian nationality be lost by acquiring foreign citizenship.




II. Foreigners who acquire Bolivian nationality shall not be obligated to renounce their nationality of origin.



CHAPTER II. Citizenship



Article 144




I. All Bolivians are citizens and exercise their citizenship rights from the age of 18, whatever may be their level of education, occupation or income.




II. Citizenship rights consist of:







1.
Taking part as an elector or being eligible to be part of and exercise functions in the bodies of popular power, and






2.
The right to exercise public functions without any requisites, except those established by law.






III. The rights of citizens are suspended for reasons and in the manner set forth in article 28 of this Constitution.



PART II. FUNCTIONAL STRUCTURE AND ORGANIZATION OF THE STATE



TITLE I. LEGISLATIVE ORGAN



CHAPTER I. Composition and Attributes of the Pluri-National Legislative Assembly



Article 145


The Pluri-National Legislative Assembly is composed of two chambers, the Chamber of Deputies (Camara de Diputados) and the Chamber of Senators (Camara de Senadores), and it is the only body with authority to approve and sanction laws that govern the entire Bolivian territory.



Article 146




I. The Chamber of Deputies shall have 130 members.




II. In each Department, half of the Deputies (Diputados) shall be elected by direct voting electoral districts. The other half shall be elected by proportional voting electoral districts, from lists headed by candidates for President, Vice President and the Senators of the Republic.




III. Deputies are elected by universal, direct and secret vote. In the single Districts, they are elected by simply majority of the voters; in the multiple districts, by a system of representation established by law.




IV. The number of Deputies must reflect the proportional vote obtained by each party, citizen group or indigenous people.




V. The total distribution of seats among the departments shall be determined by the Electoral Organ (Organo Electoral) on the basis of the number of inhabitants in each one of them, pursuant to the latest National Census, according to law. For equity, the law shall assign a minimum number of seats to the departments that have the least population and least economic development. If the distribution of seats for any department is an uneven number, preference will be given to the single districts for the assignment of the seats.




VI. The single districts must have geographical continuity, affinity and territorial continuity; they may not extend beyond the borders of each department and must be based on criteria of population and territorial extension. The Electoral Organ shall define the single districts.




VII. The special rural native indigenous districts shall be governed by the principle of density of population in each department. They shall not cross department borders. They shall be established only in a rural area in those departments in which those nations and native indigenous rural peoples constitute a minority population. The Electoral Organ shall define the special districts. These districts form part of the total number of deputies.



Article 147




I. The equal participation of men and women shall be guaranteed in the election of the members of the assembly.




II. Proportional participation of the nations and rural native indigenous peoples shall be guaranteed in the election of members of the assembly.




III. The law shall define the special districts of the rural native indigenous peoples, in which population density and geographical continuity shall not be considered as conditional criteria.



Article 148




I. The Chamber of Senators shall consist of a total of 36 members.




II. In each department, four Senators shall be elected in departmental districts by universal, direct and secret vote.




III. The assignment of seats for Senators in each department shall be made by a proportional system pursuant to the Law.



Article 149


To be a candidate to the Pluri-National Legislative Assembly, one must satisfy the general requisites for public service, be 18 years of age at the time of election, and have resided permanently for at least two years immediately prior to the election in the corresponding district.



Article 150




I. The Pluri-National Legislative Assembly shall have alternate members who do not receive remuneration except in the case that they must actually serve as substitutes. The law shall determine the manner of substitution of the members.




II. The members of the assembly shall not carry out any other public function, under penalty of losing their mandate, with the exception of university teaching.




III. The resignation of a member of the assembly shall be final, without the possibility of being able to obtain permission or the grant of temporary substitution for the purpose of carrying out other functions.



Article 151




I. The members of the assembly shall enjoy personal privilege during the time of their mandate, and afterwards they may not be criminally processed for their opinions, communications, representations, requests, questions, denouncements, proposals, expressions or any legislative act or act of reporting or control, which they formulate or undertake while performing their functions.




II. The domicile, residence or habitat of the members of the assembly may not be violated, and they shall not be searched under any circumstance. This provision shall be applied to the vehicles of their personal or official use and to their legislative offices.



Article 152


The members of the assembly do not enjoy immunity. Preventive detention shall not be applied to them in criminal processes during their mandate, except in cases of flagrant crimes.



Article 153




I. The Vice President of the State shall preside over the Pluri-National Legislative Assembly.




II. The ordinary sessions of the Pluri-National Legislative Assembly shall start on the 6th of August of every year.




III. The ordinary sessions of the Pluri-National Legislative Assembly shall be continuous, and each one will have two recesses of fifteen days per year.




IV. By decision of the Plenary and the convocation of its President, the Pluri-National Legislative Assembly may hold sessions in a different place other than the habitual one within the territory of the State.



Article 154


During recesses, the Assembly Commission (Comision de Asamblea) shall function, in the form and with the attributes determined by the Rules of the Chamber of Deputies (Reglamento de la Camara de Diputados). In extraordinary cases, for matters of urgency, the Assembly can be convoked by its President or by the President of the State. It shall only take up the matters set forth in the convocation.



Article 155


The Pluri-National Legislative Assembly shall inaugurate its sessions on the 6th of August in the Capital of Bolivia, unless expressly called by its President.



Article 156


The term of the mandate of the members of the assembly is five years, and they may be reelected for a single additional continuous term.



Article 157


The mandate of the member of the assembly ends in the following circumstances: the death or resignation of the member; the revocation of the member's mandate; the final condemnatory sentence of the member in a criminal case; or the unjustified abandonment of his or her functions for more than six continuous working days or eleven non continuous working days a year, as determined in accordance with the Rules.



Article 158




I. The attributes of the Pluri-National Legislative Assembly, in addition to those determined by this Constitution and the law are the following:







1.
To approve and execute its budget autonomously; to name and remove its administrative personnel; and to attend to everything related to its internal governance and economy.






2.
To set the remuneration of the members, which, in no case, may be higher than that of the Vice President of the State. Any additional income from a remunerated activity is prohibited.






3.
To dictate, interpret, repeal, abrogate and modify laws.






4.
To elect six of its members to the Pluri-National Electoral Organ, by two-thirds vote of the members present.






5.
To pre-select the candidates to form the Pluri-National Constitutional Court (Tribunal Constitucional Plurinacional), the Supreme Court of Justice (Tribunal Supremo de Justicia), the Agro-Environmental Court (Tribunal Agroambiental) and the Council of Magistrates (Consejo de la Magistratura).






6.
To approve the creation of new territorial units and to establish their boundaries, pursuant to the Constitution and the law.






7.
To approve the economic and social development plan presented by the Executive Organ).






8.
To approve the laws in matters of budgets, indebtedness, control and supervision of state resources, of public credit, and of subsidies for the undertaking of public works and social needs.






9.
To make decisions on indispensable state economic measures in case of public necessity.






10.
To approve the contracting of loans that commit general income of the State, and to authorize universities to contract loans.






11.
To approve the General State Budget presented by the Executive Organ. Once the draft law is received, it must be considered by the Pluri-National Legislative Assembly within the term of sixty days. In case it is not approved within this time frame, the draft law shall be considered approved.






12.
To approve the contracts of public importance with regard to natural resources and strategic areas, signed by the Executive Organ.






13.
To approve the disposal of assets of public dominion of the State.






14.
To ratify international treaties signed by the Executive, in the manner established by the Constitution.






15.
To establish the monetary system.






16.
To establish the system of measures.






17.
To monitor and oversee the organs of the State and the public institutions.






18.
To question, at the initiative of any of the members of the assembly, the Ministers of State, individually or collectively, and to censure by the vote of two-thirds of the members of the Assembly. The questioning shall be requested by either of the Chambers. The censure shall imply the replacement of the Minister.






19.
To undertake investigations within the framework of their supervisory attributes, by way of a commission or commissions elected for that purpose, without prejudice to the control exercised by the competent bodies.






20.
To monitor and oversee public enterprises, those of mixed capital and every entity that has State economic participation.






21.
To authorize the use of military troops, armaments and war materiel outside of the territory of the State, and to determine the purpose and time of the absence of troops.






22.
To authorize in exceptional cases the entrance and temporary transit of foreign armed forces, determining the purpose and length of their stay.






23.
At the initiative of the Executive Organ, to create or modify taxes at the central level of the State. Nevertheless, the Pluri-National Legislative Assembly, at the request of one of its members, shall request that the Executive Organ present bills on the matter. If the Executive Organ, within the term of twenty days does not present the requested bill, or the justification for not having done so, the representative who had requested it or another, shall present his or her own bill for consideration and approval.






II. The organization and functions of the Pluri-National Legislative Assembly shall be regulated by the Rules of the Chamber of Deputies.



Article 159


The attributes of the Chamber of Deputies, in addition to those determined by this Constitution and the law, are:







1.
To draft and approve its Rules.






2.
To describe the credentials granted by the Pluri-National Electoral Organ.






3.
To elect its executive committee; and to determine its internal organization and functions.






4.
To apply sanctions to deputies, pursuant to the Rules, by a decision of two-thirds of the members present.






5.
To approve and execute its budget; to name and remove its administrative personnel; and to attend to everything related to its internal economy and governance.






6.
To initiate the approval of the General State Budget.






7.
To initiate the approval of the economic and social development plan presented by the Executive Organ.






8.
To the initiate the approval or modification of the tax laws, laws of public credit or subsidies.






9.
To initiate the approval of the contracting of loans which commit the general revenues of the State, and to authorize universities to contract loans.






10.
In each legislature, to approve the armed forces that should be maintained in peace time.






11.
To accuse, before the Chamber of Senators, the members of the Pluri-National Constitutional Court, of the Supreme Court and of the Administrative Control of Justice who have committed crimes in the exercise of their functions.






12.
To propose lists of candidates to the President of the State for the designation of the presidents of the economic and social entities and other positions in which the State participates, by absolute majority pursuant to the Constitution.






13.
To pre-select the candidates for the Administrative Control of Justice and to send the names of the candidates to the Pluri-National Electoral Organ so that this Organ may carry out the sole and exclusive organization of the electoral process.





Article 160


The attributes of the Chamber of Senators, in addition to those determined by this Constitution and the law, are:







1.
To draft and approve its Rules.






2.
To qualify the credentials granted by the Pluri-National Electoral Organ.






3.
To elect its executive committee, and determine its internal organization and functions.






4.
To apply sanctions to Senators, pursuant to the Rules, by decision of two-thirds of the members present.






5.
To approve and execute its budge; to name and remove its administrative personnel and to attend to everything related to its internal economy and governance.






6.
To be the sole instance to try the members of the Pluri-National Constitutional Court, of the Supreme Court, of the Agro-Environmental Court and of the Administrative Control of Justice for crimes committed in the exercise of their functions, whose sentences shall be approved by at least two-thirds of the members present, pursuant to the law.






7.
To recognize with public honors those who are deserving of it for eminent service to the State.






8.
To ratify the promotions, proposed by the Executive Organ, to General of the Army, of the Air Force, of the Division and of the Brigade; to Admiral, Vice Admiral, Rear Admiral, and General of the Bolivian Police.






9.
To approve or deny the appointments of ambassadors and plenipotentiary Ministers proposed by the President of the States.





Article 161


The Chambers shall meet in Pluri-National Legislative Assembly to exercise the following functions, as well as those set forth in the Constitution:







1.
To inaugurate and close its sessions.






2.
To receive the oath of the President and Vice President of the State.






3.
To accept or reject the resignation of the President of the State and of the Vice President of the State.






4.
To consider the laws vetoed by the Executive Organ.






5.
To consider bills approved in the Chamber of origin that were not approved in the reviewing Chamber.






6.
To approve states of emergency.






7.
To authorize the trial of the President or of the Vice President of the State.






8.
To designate the Attorney General of the State and the Public Defender.





CHAPTER II. Legislative Procedure



Article 162




I. The following have the authority to initiate legislation, which the Pluri-National Legislative Assembly is obligated to process:







1.
Citizens.






2.
Members of the assembly in each of the Chambers.






3.
The Executive Organ.






4.
The Supreme Court, with respect to initiatives related to the administration of justice.






5.
The autonomous governments of the territorial entities.






II. The law and rules of each Chamber shall develop the procedures and requisites for exercising the authority of legislative initiative.



Article 163


The legislative process shall develop in the following manner:







1.
The presentation of a bill by members of one of the Chambers of the assembly shall initiate the legislative process in that Chamber, which shall remand it to the corresponding commission or commissions for its treatment and initial approval.






2.
The bill presented by other initiative shall be sent to the Chamber of Deputies, which shall remand it to a commission or commissions.






3.
The legislative initiatives in matters of decentralization, autonomies and land registry and regulations shall be received by the Chamber of Senators.






4.
When a bill has been reported by the corresponding commission or commissions, it shall be sent for consideration by the plenary of the Chamber, where it shall be discussed and approved in full and in detail. Each approval shall require an absolute majority of the members present.






5.
The bill approved by the Chamber of origin shall be remanded to the reviewing Chamber for its decision. If the reviewing Chamber approves it, it shall be sent to the Executive Organ for its promulgation.






6.
If the reviewing Chamber amends or modifies the bill, this shall be considered as approval if the originating Chamber accepts the amendments or modification by the vote of an absolute majority of the members present. In the event that it does not accept the changes, the two Chambers shall meet at the request of the originating Chamber within the term of twenty days following and shall debate the bill. The decision shall be made by the Plenary of the Pluri-National Legislative Assembly by an absolute majority of the members present.






7.
In the event that thirty days pass without pronouncement on the bill by the reviewing Chamber, the bill shall be considered by the Plenary of the Pluri-National Legislative Assembly.






8.
The approved bill, once confirmed, shall be sent to the Executive Organ for its promulgation as law.






9.
A bill that has been rejected may be reintroduced in the next Legislature.






10.
The law, which has been approved by the Pluri-National Legislative Assembly and sent to the Executive Organ, may be commented on by the President within ten working days from the time of its receipt. The observations of the Executive Organ shall be sent to the Assembly. If the latter should be in recess, the President shall send his or her observations to the Commission of the Assembly (Comision de Asamblea).






11.
If the Pluri-National Legislative Assembly considers the observations of the President to be well founded, it will modify the law accordingly and will return the law to Executive Organ for its promulgation. In the event that it does not consider the observations to be well founded, the law shall be promulgated by the President of the Assembly. The decisions of the Assembly shall be made by the vote of the absolute majority of the members present.






12.
The law on which no observations are made within the corresponding term of time shall be promulgated by the President of the State. The laws not promulgated by the Executive Organ in the terms set forth in the sections above shall be promulgated by the President of the Assembly.





Article 164




I. The promulgated law shall be published immediately in the Official Gazette.




II. Compliance with the law is obligatory from the date of its publication, except for those that establish a different term for entrance into force.



TITLE II. EXECUTIVE ORGAN



CHAPTER I. Composition and Attributes of the Executive Organ



Section I. General Matters



Article 165




I. The Executive Organ consists of the President of the State, the Vice President of the State, and the Ministers of State.




II. The Council of Ministers is collectively responsible for the decisions they adopt.



Section II. Presidency and Vice Presidency of the State



Article 166




I. The President and Vice President of the State shall be elected by universal, obligatory, direct, free and secret vote. The candidates who receive fifty percent plus one of the valid votes cast, or the candidate who has received a minimum of forty percent of the valid votes cast, with a difference of at least ten percent in relation to the candidate in second place, shall be proclaimed President or Vice President.




II. In the event that none of the candidates meet these conditions, a second electoral round shall be carried out between the two candidates who received the most votes, within the term of sixty days counted from the prior voting. The candidate who receives the majority of votes shall be declared President or Vice President of the State.



Article 167


To be a candidate for President or Vice President of the State, one must satisfy the general conditions to be a public servant, be thirty years of age on the day of the election, and have resided permanently in the country for at least five years immediately prior to the election.



Article 168


The period of the mandate of the President or Vice President is five years, and they may be reelected once for a continuous term.



Article 169




I. In the event of an impediment or definitive absence of the President, he or she shall be replaced by the Vice President and, in the absence of the latter, by the President of the Senate, and in his or her absence by the President of the Chamber of Deputies. In this last case, new elections shall be called within a maximum period of ninety days.




II. In case of temporary absence, the Vice President shall assume the Presidency for a term not to exceed ninety days.



Article 170


The mandate of the President of the State shall end in the following circumstances: upon his or her death; by the presentation of his or her resignation to the Pluri-National Legislative Assembly; by definitive absence or impediment; by the imposition of a final condemnatory sentence in a criminal matter; or by the revocation of his or her mandate.



Article 171


In the event the mandate is revoked, the President of State shall immediately cease in his or her functions; the Vice President must assume the Presidency and immediately call elections for the Presidency of the State to take place within a maximum period of ninety days.



Article 172


The attributes of the President of the State, in addition to those established by this Constitution and the law, are the following:







1.
To comply with and enforce the Constitution and the laws.






2.
To maintain and preserve the unity of the Bolivian State.






3.
To propose and direct the policies of the government of the State.






4.
To direct the public administration and coordinate the actions of the Ministers of State.






5.
To direct foreign policy; sign international treaties; name public diplomats and consuls pursuant to the law; and to admit foreign officials in general.






6.
To request the calling of an extraordinary session of the Pluri-National Legislative Assembly.






7.
To promulgate the laws approved by the Pluri-National Legislative Assembly.






8.
To issue supreme decrees and resolutions.






9.
To administer the state revenues and to decree their investment by the Ministry of the appropriate branch in accordance with the laws and strictly subject to the General Budget of the State.






10.
To present the economic and social development plan to the Pluri-National Legislative Assembly.






11.
To present to the Pluri-National Legislative Assembly, during the first thirty sessions, the proposed law of the General Budget of the State for the following fiscal year, and to propose, during its term, the modifications he or she considers necessary. The report on public expenses pursuant to the budget shall be presented annually.






12.
To present annually to the Pluri-National Legislative Assembly, in its first session, the written report on the course and state of Public Administration during the yearly management, accompanied by the ministerial reports.






13.
To enforce the decisions of the courts.






14.
To decree amnesty or pardon, with the approval of the Pluri-National Legislative Assembly.






15.
To name the following, from among the candidates proposed by the Pluri-National Legislative Assembly: the Controller General of the State, the President of the Bank of Bolivia, the maximum authority of the Regulatory Organ of the Banks and Financial Entities, and the Presidents of the entities, in which the State participates, that have a social and economic function.






16.
To preserve the security and defense of the State.






17.
To designate and substitute the Commander in Chief of the Armed Forces and the Commanders of the Army, the Air Force and the Navy.






18.
To designate and substitute the General Commander of the Bolivian Police.






19.
To propose to the Pluri-National Legislative Assembly the promotions to General of the Army, of the Air Force, of the Division and of the Brigade, to Admiral, Vice Admiral, and Rear Admiral, and to General of the Police, in accordance with the report on their service and promotions.






20.
To create and construct ports.






21.
To designate its representatives to the Electoral Organ.






22.
To designate the Ministers of State, respecting the Pluri-National character of the country and gender equity in the composition of the ministerial cabinet.






23.
To designate the Attorney General of the State.






24.
To present proposed laws of economic urgency for consideration by the Pluri-National Legislative Assembly, which must give them priority attention.






25.
To hold the position of Commander in Chief of the Armed Forces, and to deploy them for the defense, independence and territorial integrity of the State.






26.
To declare a state of emergency.






27.
To exercise maximum authority over the Bolivian Agrarian Reform Service and to grant executable titles in the distribution and redistribution of land.





Article 173


The President of the State may absent him or herself from Bolivian territory for official missions for a maximum period of up to ten days without authorization of the Pluri-National Legislative Assembly.



Article 174


The attributes of the Vice President of the State, in addition to those established in this Constitution and the laws, are as follows:







1.
To assume the Presidency of the State in the cases established in this Constitution.






2.
To coordinate the relations between the Executive Organ, the Pluri-National Legislative Assembly, and the autonomous governments.






3.
To participate in the sessions of the Council of Ministers.






4.
To contribute, with the President of the State, to the guidance of the general policy of the Government.






5.
To participate jointly with the President of the State in the formulation of foreign policy, as well as to carry out diplomatic missions.





Section III. Ministers of State



Article 175




I. The Ministers of State are public servants and have the following authority, in addition to those established in this Constitution and the laws:







1.
To Propose and contribute to the formulation of the general policies of the Government.






2.
To propose and direct the governmental policies in their sector.






3.
To manage Public Administration in their corresponding branch.






4.
To issue administrative norms in the area of their competence.






5.
To propose drafts of supreme decrees and to sign them with the President of the State.






6.
To resolve, as last recourse, any administrative matter that corresponds to his or her Ministry.






7.
To present to the Pluri-National Legislative Assembly the reports that it requests.






8.
To coordinate, together with other Ministries, the planning and execution of the policies of the government.






II. The Ministers of State are responsible for the administrative acts adopted in the areas of their respective portfolios.



Article 176


To be designated a Minister, a person must meet the following requisites: satisfy the general requirements for entering public service, be twenty five years of age on the day of his or her nomination, not be a member of the Pluri-National Legislative Assembly, nor a director, shareholder or owner of financial entities or enterprises that have a contractual relationship or conflicts of interest with the State; not be the spouse or natural parent or related in the second degree to the acting President or Vice President of the State.



Article 177


Anyone who, whether directly or as the legal representative of a legal person, has a contract pending fulfillment or is indebted to the State may not be designated as a Minister.



TITLE III. JUDICIAL ORGAN AND PLURI-NATIONALCONSTITUTIONAL COURT



CHAPTER I. General Matters



Article 178




I. The power to impart justice emanates from the Bolivian people and is based on the principles of independence, impartiality, juridical security, publicity, probity, promptness, being free of charge, legal pluralism, being inter-cultural, equity, service to society, citizen participation, social harmony and respect for rights.




II. The guarantees of judicial independence are:







1.
The performance of the judges in accordance with a judicial career.






2.
The budgetary autonomy of the judicial bodies.





Article 179




I. The judicial function is singular. Ordinary jurisdiction is exercised by the Supreme Court of Justice, the departmental courts of justice, the sentencing courts and the judges; the agro-environmental jurisdiction is exercised by the Agro-Environmental Court and judges; and the rural native indigenous jurisdiction is exercised by their own authorities. There shall be specialized jurisdictions regulated by the law.




II. Ordinary jurisdiction and rural native indigenous jurisdiction enjoy equal status.




III. Constitutional justice is imparted by the Pluri-National Constitutional Court (Tribunal Constitucional Plurinacional).




IV. The Council of Judges is part of the Judicial Organ (Organo Judicial).



CHAPTER II. Ordinary Jurisdiction



Article 180




I. Ordinary jurisdiction is based on the following procedural principles: application free of charge, publicity, transparency, the right to be heard, promptness, probity, honesty, legality, efficiency, accessibility, immediacy, material truth, due process, and equality of the parties before the judge.




II. The principle of the right to challenge in judicial processes is guaranteed.




III. Ordinary jurisdiction shall not recognize privileges or extraordinary courts. The military jurisdiction shall try the crimes of military nature regulated by the law.



Sole Section. Supreme Court of Justice



Article 181


The Supreme Court of Justice is the highest court of ordinary jurisdiction. It is made up of Magistrates. It is internally organized into specialized chambers. Their composition and organization shall be determined by law.



Article 182




I. The Magistrates of the Supreme Court of Justice shall be elected by universal suffrage.




II. The Pluri-National Legislative Assembly, by two-thirds of the members present, shall determine the pre-selection of the candidates for each department and shall send the names of those selected to the electoral body so that it may organize the sole and exclusive electoral process.




III. No candidate or any other person shall make an electoral campaign in favor of the candidacies, under penalty of their being stricken. The Electoral Organ is the only entity responsible for publicizing the merits of the candidates.




IV. The magistrates may not belong to political organizations.




V. The candidates that obtain a simple majority of the votes shall be elected. The President of the State shall administer the oath of office.




VI. In order to become a Magistrate of the Supreme Court of Justice one must meet the following requirements: satisfy the general requisites established for public servants; be thirty years of age; have a law degree; have honestly and ethically performed judicial functions, practiced as a lawyer or have been a university professor for eight years; and not have been sanctioned with dismissal by the Council of Magistrates. The determination of merit shall take into account performance as a native authority under its system of justice.




VII. The system of prohibitions and incompatibilities applied to Magistrates of the Supreme Court of Justice shall be the same as that applied to public servants.



Article 183




I. The Magistrates may not be re-elected. The period of their mandate shall be six years.




II. The Magistrates of the Supreme Court of Justice shall cease in their functions upon completion of their mandate, imposition of a final sentence arising from a trial of responsibilities, resignation, death and other causes set forth in the law.



Article 184


The following are the attributes of the Supreme Court of Justice, in addition to those provided by law:







1.
To act as the court of cassation and hear appeals of nullity in cases expressly provided for by law.






2.
To resolve conflicts of competencies arising among the departmental courts of justice.






3.
To hear, resolve and request, as the sole instance, the processes of extradition.






4.
To try, in plenary as a collegial court and as the sole instance, the President of the State, or the Vice President of the State, for crimes committed in the performance of their mandate. The trial shall be undertaken upon prior authorization of the Pluri-National Legislative Assembly, by a vote of at least two-thirds of the members present, and a request supported by the Prosecutor or the Attorney General of the State who shall formulate the accusation if he believes that the investigation provides the basis for trial. The process shall be oral, public, continuous and uninterrupted. The law shall determine the procedure.






5.
To designate the voting judges of the departmental courts of justice, from the lists presented by the Council of Magistrates.






6.
To prepare proposed judicial laws and present them to the Pluri-National Legislative Assembly.






7.
To hear and resolve cases of extraordinary review of sentences.





Article 185


The judicial functions of the Supreme Court of Justice shall be exercised in an exclusive manner.



CHAPTER III. Agro-Environmental Jurisdiction



Article 186


The Agro-Environmental Court (Tribunal Agroambiental) is the highest court specialized in agro-environmental jurisdiction. It is governed specifically by the principles of social benefit, comprehensiveness, immediacy, sustainability and being inter-cultural.



Article 187


To be elected Magistrate of the Agro-Environmental Court, one must meet the same requirements as those for members of the Supreme Court of Justice, in addition to the following: have expertise in these matters and have performed well, ethically and honestly as an agrarian judge; have practiced law or have been a university professor in the subject matter for a period of eight years. In the pre-selection of candidates, pluralistic composition shall be guaranteed by considering the criteria of pluri-nationality.



Article 188




I. The Magistrates of the Agro-Environmental Court shall be elected by universal suffrage, pursuant to the procedures, mechanisms and formalities for the members of the Supreme Court of Justice.




II. The system of prohibitions and incompatibilities applicable to the Magistrates of the Agro-Environmental Court shall be those that are applied to public servants.




III. The term of the performance, permanence and cessation of the position that is established for Magistrates of the Supreme Court of Justice (Tribunal Supremo de Justicia) shall be applied to the members of the Agro-Environmental Court.



Article 189


The following are the attributes of the Agro-Environmental Court, in addition to those set forth in the law:







1.
To resolve appeals of cassation and nullity in actions involving agrarian real estate, forestry, environmental, water, rights of use and enjoyment of natural renewable, hydraulic, and forest resources, and biodiversity; and to resolve complaints involving practices that endanger the ecological system and the conservation of species or animals.






2.
To hear and resolve, as the sole instance, the complaints of nullity and cancellation of titles.






3.
To hear and resolve, as the sole instance, the cases brought against the State resulting from contracts, negotiations, authorizations, licenses, distribution and redistribution of rights of exploitation of natural renewable resources, and other acts and administrative resolutions.






4.
To organize the agro-environmental courts.





CHAPTER IV. Rural Native Indigenous Jurisdiction



Article 190




I. The nations and native indigenous rural peoples shall exercise their jurisdictional functions and competency through their authorities, and shall apply their own principles, cultural values, norms and procedures.




II. The rural native indigenous jurisdiction respects the right to life, the right to defense and other rights and guarantees established in this Constitution.



Article 191




I. The rural native indigenous jurisdiction is based on the specific connection between the persons who are members of the respective nation or rural native indigenous people.




II. The rural native indigenous jurisdiction is exercised in the following areas of personal, material and territorial legal effect:







1.
Members of the nation or rural native indigenous people are subject to this jurisdiction whether they act as plaintiffs or defendants, claimants or accusers, whether they are persons who are denounced or accused, or are appellants or respondents.






2.
This jurisdiction hears rural native indigenous matters pursuant to that established in a law of Jurisdictional Demarcation.






3.
This jurisdiction applies to the relations and juridical acts that are carried out, or the effects of which are produced, within the jurisdiction of a rural native indigenous people.





Article 192




I. Each public authority or person shall obey the decisions of the rural native indigenous jurisdiction.




II. To secure compliance with the decisions of the rural native indigenous jurisdiction, its authorities may request the support of the competent bodies of the State.




III. The State shall promote and strengthen rural native indigenous justice. The law of Jurisdictional Demarcation shall determine the mechanisms of coordination and cooperation between rural native indigenous jurisdiction and ordinary jurisdiction and agro-environmental jurisdiction and all the recognized constitutional jurisdictions.



CHAPTER V. Council of Ministers of Justice



Article 193




I. The Council of Ministers of Justice is the instance responsible for the following: the disciplinary regime for the ordinary, agro-environmental and the specialized jurisdictions; the monitoring and supervision of their administrative and financial management; and the formulation of procedural policies. The Council of Ministers of Justice shall be governed by the principle of citizen participation.




II. Its formation, structure and functions are determined by the law.



Article 194




I. The members of the Council of Ministers of Justice shall be elected by universal vote from among the candidates proposed by the Pluri-National Legislative Assembly. The Pluri-National Electoral Organ shall be in charge of the organization and implementation of the electoral process.




II. In addition to the general conditions necessary to enter public service, the members of the Council of Ministers of Justice shall be thirty years old, possess knowledge of the material under their jurisdiction, and have performed their duties ethically and honestly.




III. The members of the Council of Ministers of Justice shall remain in their posts for six years and may not be re-elected.



Article 195


The powers of the Council of Ministers of Justice, in addition to those established in the Constitution and the laws, are the following:







1.
To initiate the revocation of the mandate of Judges of the Supreme Court of Justice and of the Agro-environmental Court, when they commit serious omissions in the exercise of their duties as determined by law.






2.
To exercise disciplinary control over the voting judges and the auxiliary administrative personnel of the Judicial Organ. The exercise of this authority shall include the possibility of removal from their post for serious disciplinary infractions, which are expressly established by law.






3.
To monitor and oversee the economic financial administration and assets of the Judicial Organ.






4.
To evaluate the performance of the administrators and the administrators of justice and auxiliary personnel.






5.
To draft judicial audits and the audits of financial management.






6.
To undertake technical and statistical studies.






7.
To make the pre-selection of candidates for the formation of courts of justice of the departments who will be designated by the Supreme Court of Justice.






8.
To designate the trial judges and judges of instruction, through a process of competitive evaluation of merit and examination of competency.






9.
To designate its administrative personnel.





CHAPTER VI. Pluri-National Constitutional Court



Article 196




I. The Pluri-National Constitutional Court (Tribunal Constitucional Plurinacional) assures the supremacy of the Constitution, exercises constitutional control, and safeguards respect for and enforcement of constitutional rights and guarantees.




II. As criteria to be applied in its interpretive role, the Pluri-National Constitutional Court shall give preference to the intent of the constituent assembly as demonstrated in its documents, acts and resolutions, as well as the literal tenor of the text.



Article 197




I. The Pluri-National Constitutional Court shall consist of Judges elected on the basis of pluri-nationality, with representation from the ordinary system and the rural native indigenous system.




II. The substitute Judges of the Pluri-National Constitutional Court shall not receive remuneration, and shall assume functions only in the case of the absence of the titled Judge or for other reasons established by law.




III. The composition, organization and functions of the Pluri-National Constitutional Court shall be regulated by law.



Article 198


The Judges of the Pluri-National Constitutional Court shall be elected by universal suffrage, pursuant to the procedure, mechanism and formalities used for the election of the members of the Supreme Court of Judges.



Article 199




I. To become a Judge of the Pluri-National Constitutional Court, in addition to the general requisites to become a public servant, one must be thirty five years of age and have specialized or credited experience of at least eight years in the disciplines of Constitutional law, Administrative law or Human Rights law. For purposes of determining merit, experience as a native authority under its system of justice shall be taken into account.




II. The candidates for the Pluri-National Constitutional Court shall be proposed by organizations of civil society and the nations and rural native indigenous peoples.



Article 200


The time of service, permanence and removal from office established for the Judges of the Supreme Court of Justice shall be applied to the members of the Pluri-National Constitutional Court.



Article 201


The Judges of that Pluri-National Constitutional Court shall be governed by the same system of prohibitions and incompatibilities as applied to public servants.



Article 202


In addition to those established by law, the powers of the Pluri-National Constitutional Court, are to hear and resolve the following:







1.
As the court of jurisdiction in the matters of pure law concerning the unconstitutionality of laws, Autonomous Statutes, Constitutional Charters, decrees and every type of ordinance and non-judicial resolution. If the case is of abstract character, only the President of the Republic, Senators, Deputies, Legislators and the maximum authorities of the autonomous territorial entities may present it to the court.






2.
The conflicts of jurisdiction and powers among the organs of popular power.






3.
The conflicts of jurisdiction between the Pluri-National government and the autonomous and decentralized territorial entities, and between the latter.






4.
The appeals of fees, taxes, rates, licenses, rights or contributions that are created, modified or suppressed in violation of that set forth in the Constitution.






5.
The appeals of resolutions of the Legislative Organ, when its resolutions affect one or more rights, regardless of who might be affected.






6.
The review of the actions of Liberty, Constitutional Protection, Protection of Privacy, Popular actions and those for Compliance. This review shall not impede the immediate and obligatory application of the resolution that decided the action.






7.
The legal consultations of the President of the Republic, of the Pluri-National Legislative Assembly, the Supreme Court of Justice or the Agro-Environmental Court on the constitutionality of proposed bills. It is obligatory to comply with the decision of the Constitutional Court.






8.
The legal consultations of the rural native indigenous authorities on the application of their juridical norms as applied in a concrete case. Compliance with the decision of the Constitutional Court is obligatory.






9.
The review of the constitutionality of international treaties prior to their ratification.






10.
The constitutionality of the procedure of partial reform of the Constitution.






11.
The conflicts of authority between the rural native indigenous jurisdiction and ordinary and agro-environmental jurisdiction.






12.
The direct appeals of nullity.





Article 203


The decisions and sentences of the Pluri-National Constitutional Court are binding and of obligatory compliance, and no subsequent ordinary appeal of them is allowed.



Article 204


The law shall determine the procedures that govern the processes brought before the Pluri-National Constitutional Court.



TITLE IV. ELECTORAL ORGAN



CHAPTER I. Pluri-National Electoral Organ



Article 205




I. The Pluri-National Electoral Organ (Organo Electoral) shall be composed of:







1.
The Supreme Electoral Court.






2.
The Departmental Electoral Courts.






3.
The Electoral Judges.






4.
The Juries of the polling places.






5.
The Electoral Notaries.






II. The jurisdiction, competency and powers of the Electoral Organ and its different levels are defined in this Constitution and the law.



Article 206




I. The Supreme Electoral Court is the highest level of the Electoral Organ, and has national jurisdiction.




II. The Supreme Electoral Court is composed of seven members, who shall remain in office for six years without the possibility of re-election, and at least two of them shall be of rural native indigenous origin.




III. The Pluri-National Legislative Assembly shall elect six of the members of the Pluri-National Electoral Organ, by two-thirds of the votes of the members present. The President of the State shall designate one of its members.




IV. The election of the members of the Pluri-National Electoral Organ requires the prior public announcement, and the determination of the capacity and merits by public selection process.




V. The Departmental Legislative Assemblies or the Departmental Councils shall select, by two thirds votes of their members present, a list of candidates for each one of the voting members of the Departmental Electoral Courts. The Chamber of Deputies (Camara de Diputados) shall, by two third votes of the members present, elect from the lists the members of the Departmental Electoral Courts, guaranteeing that at least one of its members belong to the nations and rural native indigenous peoples of the Department.



Article 207


To be designated a Voting member of the Supreme Electoral Court and the Departmental Electoral Court, once must satisfy the general requirements for being a public servant, to be thirty years of age at the time of his or her designation and to have academic education.



Article 208




I. The Supreme Electoral Court is responsible for organizing, administering and carrying out the electoral processes, and for proclaiming the results.




II. The Court shall guarantee that the voting is carried out effectively, pursuant to that set forth in Article 26 of this Constitution.




III. It is the function of the Supreme Electoral Court to organize and administer the Civil Registry and the Electoral Roll.



CHAPTER II. Political Representation



Article 209


The candidates for public elected posts, with the exception of the elected positions of the Judicial Organ and the Pluri-National Constitutional Court (Tribunal Constitucional Plurinacional), shall be proposed by the organizations of the nations and rural native indigenous peoples, citizen associations and political parties, in equal conditions and pursuant to the law.



Article 210




I. The organization and functioning of the organizations of the nations, rural native indigenous peoples, and citizen associations and political parties must be democratic.




II. The internal election of the leaders and the candidates of the citizen associations, and of the political parties, shall be regulated and supervised by the Pluri-National Electoral Organ, which shall guarantee the equal participation of men and women.




III. The nations and rural native indigenous peoples may elect their candidates according to their own democratic communitarian norms.



Article 211




I. The nations and rural native indigenous peoples may elect their political representatives whenever required, in accordance with their own forms of election.




II. The Electoral Organ shall assure that the norms of those peoples and nations will be complied with strictly in the elections of authorities, representatives and candidates of the nations and rural native indigenous peoples, using their own norms and procedures.



Article 212


No candidate may be proposed for more than one elective post or for more than one electoral district at the same time.



TITLE V. FUNCTIONS OF CONTROL, DEFENSE OF SOCIETY AND DEFENSE OF THE STATE



CHAPTER I. Function of Control



Sole Section. General Comptroller



Article 213




I. The General Comptroller of the State (Contraloria General) is the technical institution that monitors the administration of the public entities and those in which the State has economic participation or interest. The Comptroller is authorized to determine signs of administrative, executive, civil and criminal responsibility; it is functionally, financially, administratively and organizationally autonomous.




II. Its organization, function and attributes must be based on principals of legality, transparency, efficacy, efficiency, economy, equity, opportunity and objectivity, and are determined by the law.



Article 214


The Comptroller or Comptroller General of the State shall be designated by two third votes of the members present of the Pluri-National Legislative Assembly. The election shall require prior public notice, and determination of the professional capacity and merits through a public process.



Article 215


To be designated as Comptroller or Comptroller General of the State, one must fulfill the general requisites for public service; be at least thirty years old at the time of designation; have obtained a professional degree in an area related to the post and have practiced as a professional for a minimum of eight years; to have shown personal and ethical integrity, determined by public observation.



Article 216


The Comptroller or Comptroller General of the State shall carry out his or her functions for a period of six years, without the possibility of being reappointed.



Article 217




I. The Comptroller General of the State shall be responsible for the supervision and later external monitoring of public entities and those in which the State has economic participation or interest. The supervision and monitoring also shall be carried out over the administration, management and disposition of the strategic assets and services of collective importance.




II. The Office of Comptroller General of the State shall present each year a report on its supervision of the public sector to the Pluri-National Legislative Assembly.



CHAPTER II. Function of Defense of Society



Section I. Public Defender



Article 218




I. The Public Defender (Defensor del Pueblo) shall oversee the enforcement, promotion, dissemination of and compliance with human rights, both individual and collective, that are established in the Constitution, laws and international instruments. The function of the Public Defender shall extend to the administrative activity of the entire public sector and the activity of private institutions that provide public services.




II. The Public Defender shall also promote the defense of the rights of the nations and rural native indigenous peoples, of urban and intercultural communities, and of Bolivians who are abroad.




III. The Public Defender is an institution with operational, financial and administrative autonomy, in accordance with the law. Its functions shall be governed by the principles of free services, accessibility, swiftness and solidarity. In the exercise of its functions it does not receive instructions from the organs of the State.



Article 219




I. The Office of the Public Defender shall be directed by the Public Defender, who shall performs his or her functions for a period of six years, without possibility of a new designation.




II. The Public Defender shall not be subjected to prosecution, detention, accusation or trial for acts carried out in the exercise of his or her authority.



Article 220


The Public Defender shall be designated by at least two-thirds of the members present of the Pluri-National Legislative Assembly. The designation shall require a prior public announcement and determination of professional capacity and merit through a public competition among persons recognized for their career in defense of human rights.



Article 221


To be designated as Public Defender one must satisfy the general conditions to be a public servant, be thirty years old at the time of designation and have proven personal and ethical integrity determined by public observation.



Article 222


The powers of the Office of the Public Defender, in addition to those established in the Constitution and the law, are the following:







1.
To file actions of Unconstitutionality, of Liberty, of Constitutional Protection, of Protection of Privacy, Popular actions, actions for Compliance and the direct appeal of nullity, without the requirement of having a mandate.






2.
To present bills and modifications of laws, decrees and non-judicial resolutions in matters of its competence.






3.
To investigate, on its own or at the request of a party, the acts or omissions that imply violations of rights, individual and collective, that are established in the Constitution, laws and international instruments, and request that the Public Ministry initiate the corresponding legal actions.






4.
To request information from the authorities and public servants with respect to the investigations that the Public Defender is carrying out, to which no objection may be posed.






5.
To formulate recommendations, reminders of legal duties, and suggestions for the immediate adoption of corrective measures for all the organs and institutions of the State, and to issue public censure for acts or behavior contrary to these formulations.






6.
To have free access to the center of detention and prisons, to which no one may pose an objection.






7.
To exercise its functions without interruption of any kind, even in the case of a declaration of a state of emergency.






8.
To attend to the persons who request its services promptly and without discrimination.






9.
To draft the regulations needed for the exercise of its functions.





Article 223


Each year, the Public Defender shall report to the Pluri-National Legislative Assembly and to the Office of Social Control concerning the situation of human rights in the country and on the management of its administration. The Public Defender may be called on at any moment by the Pluri-National Legislative Assembly or the Social Control to provide a report with respect to the exercise of its authority.



Article 224


Each year, the Ombudswoman or Ombudsman shall report to the Pluri-National Legislative Assembly and to the Institution of Social Control on the situation of human rights in the country and the management of its administration. The Ombudswoman or Ombudsman may be summoned at any moment by the Pluri-National Legislative Assembly or by the Institution of Social Control, in order to provide a report on the exercise of its functions.



Section II. The Public Ministry



Article 225




I. The Public Ministry shall defend the law and the general interests of society, and it shall bring public criminal actions. The Public Ministry has operational, administrative and financial autonomy.




II. The Public Ministry shall exercise its functions pursuant to the principles of legality, timeliness, objectivity, responsibility, autonomy, unity and hierarchy.



Article 226




I. The Prosecutor or General Prosecutor of the State is the highest authority hierarchically of the Public Ministry and represents the institution.




II. The Public Ministry shall have departmental prosecutors, prosecutors of specific matters and the other prosecutors established by the law.



Article 227




I. The Prosecutor or the General Prosecutor of the State is designated by two-thirds vote of the members present of the Pluri-National Legislative Assembly. The designation shall require prior public announcement, and qualification of professional capacity and merits through a competitive public process.




II. The Prosecutor or the General Prosecutor of the State shall satisfy the general requisites for public servants, as well as the specific requisites established by the Council of Judges of the Supreme Court of Justice.



Article 228


The Prosecutor or the General Prosecutor of the State shall exercise his or her functions for six years, with no possibility of being designated again.



CHAPTER III. Function of the Defense of the State



Sole Section. Office of the Attorney General of the State



Article 229


The Office of the Attorney General of the State is the institution of public juridical representation, which has the power to promote, defend and safeguard the interests of the State. Its organization and structure shall be determined by law.



Article 230




I. The Office of the Attorney General of the State is composed of the Attorney General, who shall direct it, and other public servants as determined by the law.




II. The designation of the Attorney General of the State corresponds to the President of the State. The person designated must satisfy the requisites required for the Judges of the Supreme Court of Justice.




III. The appointment may be vetoed by decision of at least two thirds of the members present of the Pluri-National Legislative Assembly within a period not exceeding sixty calendar days from the appointment. The veto shall have the effect of terminating the functions of the appointed person.



Article 231


The powers of the Office of the Attorney General of the State, in addition to those determined by the Constitution and the laws, are the following:







1.
To defend judicially and extra-judicially the interests of the State, assuming its legal representation and intervening as the government representative with full rights in all judicial and administrative actions, within the framework of the Constitution and the law.






2.
To present ordinary appeals and actions in defense of the interests of the State.






3.
To evaluate and oversee the carrying out of legal proceedings by the legal units of the Public Administration in the processes that are brought before the jurisdictional or administrative authorities. In the case of negligent action, it should urge the initiation of the appropriate actions.






4.
To request the information considered necessary from public servants and individual persons for purposes of exercising its authority. This information may not be denied for any reason or cause; the law shall establish the corresponding penalties.






5.
To request of the maximum executive authority of public entities the trial of public servants who, for negligence or corruption, cause damage to the patrimony of the State.






6.
To attend to the complaints and claims made by citizens and entities which make up Social Control in the cases that adversely affect the interests of the State.






7.
To request that the Prosecutor General of the State undertake the judicial actions that should be brought for crimes committed against public patrimony of which it has knowledge.






8.
To present bills on matters related to its competence.





CHAPTER IV. Public Servants



Article 232


The Public Administration is governed by the principles of legitimacy, legality, publicity, social commitment and interest, ethics, transparency, equality, competence, efficiency, quality, friendliness, honesty, responsibility and results.



Article 233


Public Servants are persons who perform public functions. Public servants form part of the administrative personnel, except for those who are in elected posts, those who are designated, and those who are appointed to perform duties.



Article 234


To perform public functions, one must satisfy the following requisites:







1.
Have Bolivian nationality.






2.
Be of adult age.






3.
Have completed military duty.






4.
Have no criminal charges against him or her, nor final sentences in criminal matters that are pending completion.






5.
Not be included in the cases of prohibitions and incompatibilities established in the Constitution.






6.
Be inscribed in the voting rolls.






7.
Speak at least two of the official languages of the country.





Article 235


The following are the obligations of public servants:







1.
To comply with the Constitution and the laws.






2.
To fulfill his or her responsibilities, in accordance with the principles of public administration.






3.
To provide a sworn declaration of assets and income, before, during and after performing in the post.






4.
To provide reports on the economic, political, technical and administrative responsibilities carried out in the public administration.






5.
To respect and protect the assets of the State, and abstain from using them for electoral purposes or any other purpose outside of the public function.





Article 236


The prohibitions in carrying out the public function are as follows:







I.
To perform simultaneously more than one full-time remunerated public job.






II.
To act when his or her interests conflict with those of the entity he or she serves, and to enter into contracts or carry out business with the Public Administration, directly, indirectly or on behalf of a third party.






III.
To name to public administration persons with whom he or she has a blood relation in the 4th degree and second of affinity.





Article 237




I. The obligations for the exercise of the public administration:







1.
Inventory and care for the documents belonging to the public administration in public offices, with the prohibition of taking them out or destroying them. The law shall regulate the management of archives and the conditions under which public documents may be destroyed.






2.
Maintain the confidentiality of classified information, which may not be divulged even after they have left their duties. The procedure for characterizing classified information shall be set forth in the law.






II. The law shall determine the sanctions for violation of these obligations.



Article 238


Persons who fall within the following grounds are ineligibility to hold elective public office:







1.
Those that were or are directors of enterprises or corporations that have contracts or agreements with the State and who have not resigned at least three months before the day of the election.






2.
Those who have been directors of foreign international enterprises that have contracts or agreements with the State and have not resigned at least five years prior to the date of the election.






3.
Those who hold elected positions, or who hold positions by designation or appointment, who have not resigned from them at least three months prior to the date of the election, with the exception of the President or Vice President.






4.
The members of the Armed Forces and the Bolivian Police in active service who have not resigned at least three months prior to the date of the election.






5.
The ministers of any religious cult who have not resigned at least three months prior to the date of the election.





Article 239


The following are not compatible with the performance of public functions:







1.
The acquisition or leasing of public assets on behalf of the public servant or third persons.






2.
The signing of administrative contracts with or obtaining any other kind of personal benefit from the State.






3.
Professional service as employees, representatives, advisors, managers of entities, companies or enterprises that have a contractual relationship with the State.





Article 240




I. The mandate of anyone who occupies an elected position, with the exception of those of the Judicial Organ, may be revoked, in accordance with the law.




II. The revocation of a mandate can be requested when at least half the term of the mandate has been completed. The revocation of a mandate cannot take place during the last year of the term in office.




III. The revocation referendum shall commence by citizen initiative, at the request of at least fifteen percent of the voters of the electoral roll of the district that elected the public servant.




IV. The revocation of a mandate of a public servant shall be carried out pursuant to the law.




V. The revocation of a mandate shall result in the immediate cessation of service in the post, providing for his or her substitution according to the law.




VI. The revocation shall take place only once during the constitutional mandate of the person elected.



TITLE VI. PARTICIPATION AND SOCIAL CONTROL



Article 241




I. The sovereign people shall participate, through the organized civil society, in the design of public policies.




II. Organized Civil Society shall exercise public monitoring of public management at all levels of the State, and of businesses, public enterprises, and private ventures that administer public fiscal resources.




III. It will exercise public monitoring of the quality of public services.




IV. The law shall establish the general framework for the exercise of public monitoring.




V. Civil society shall organize itself to define the structure and composition of public participation and monitoring.




VI. The entities of the State shall create spaces of participation and public monitoring on the part of society.



Article 242


Participation and public monitoring implies the following activities, in addition to those established in the Constitution and the law:







1.
To participate in the formulation of the policies of the State.






2.
To support the Legislative Organ in the collective development of the laws.






3.
To develop social oversight at all levels of the government and of the autonomous, self sufficient, decentralized and de-concentrated territorial entities.






4.
To create transparent management of information and use of resources in all of the places of public management. The information requested for public monitoring may not be denied and shall be delivered in complete, truthful, adequate and timely form.






5.
To formulate reports that support the petition for revocation of mandate, in accordance with the procedure established in the Constitution and the law.






6.
To hear and comment on the reports of the activities of the organs and functions of the State.






7.
To coordinate the planning and monitoring with the organs and functions of the State.






8.
To file complaints with the corresponding institutions for investigation and processing in the cases considered appropriate.






9.
To participate in the public scrutiny of candidates in appointment procedures who are subject to them.






10.
To help the electoral organ publicize the nominations of candidates for the corresponding public posts.





TITLE VII. ARMED FORCES AND BOLIVIAN POLICE



CHAPTER I. Armed Forces



Article 243


The Armed Forces of the State are organically comprised of the Commander in Chief, the Army, the Air Force and the Navy of Bolivia, the forces of which shall be defined by the Pluri-National Legislative Assembly at the proposal of the Executive Organ.



Article 244


The fundamental mission of the Armed Forces is the following: the defense and preservation of the independence, security and stability of the State, and the honor and sovereignty of the country; to assure the supremacy of the Constitution; to guarantee the stability of the legitimately constituted Government; and to participate in the development of the country.



Article 245


The organization of the Armed Forces is based on its hierarchy and discipline. It is essentially subservient, is not a deliberative body, and is subject to the laws and military regulations. As an institutional organ, it does not carry out any political activity; individually, its members enjoy and exercise the rights of citizens under the conditions established by the law.



Article 246




I. The Armed Forces are subordinate to the President of the State and receive their orders administratively through the Minister of Defense as an intermediary, and with respect to technical aspects, from the Commander in Chief.




II. In the event of war, the Commander in Chief of the Armed Forces shall direct the operations.



Article 247




I. No foreigner may exercise command, nor be employed or occupy an administrative post in the Armed Forces without the prior authorization of the Captain General.




II. To occupy their positions, the Commander in Chief of the Armed Forces, the Chief of Staff, the Commanders and Chiefs of Staff of the Army, the Air Force, and the Navy of Bolivia, and of the large units, must be Bolivian by birth and meet the requisites set forth in the law. The same requisites are necessary for the Vice Minister of the Ministry of Defense.



Article 248


The Supreme Council of Defense of the Pluri-National State, the composition, organization and faculties of which are to be determined by law, shall be presided over by the Captain General of the Armed Forces.



Article 249


Every Bolivian shall be obligated to render military service in accordance with the law.



Article 250


The promotions in the Armed Forces shall be granted in accordance with the respective law.



CHAPTER II. Bolivian Police



Article 251




I. The Bolivian Police, as a public force, has the specific mission to defend the society and conserve public order, and to assure compliance with the law in the entire territory of Bolivia. It shall carry out the police function in a comprehensive, indivisible manner and under a single command, pursuant to the Organic Law of the Bolivian Police and the other laws of the State.




II. As an institution, it does not deliberate nor participate in party political activities, but individually its members enjoy and exercise their rights as citizens, in accordance with the law.



Article 252


The Bolivian Police Force is subordinate to the President of the State, through the intermediary of the Minister of Government.



Article 253


To be designated Commander General of the Bolivian Police, it is necessary to be a Bolivian by birth, a General of the institution, and to meet the requisites set forth in the law.



Article 254


In the event of international war, the forces of the Bolivian Police shall be subordinated to the Commander in Chief of the Armed Forces for the time that the conflict lasts.



TITLE VIII. INTERNATIONAL RELATIONS, BORDERS, INTEGRATION AND MARITIME RESTORATION



CHAPTER I. International Relations



Article 255




I. International relations and the negotiation, signing and ratification of international treaties serve the objectives of the state in terms of sovereignty and the interests of the people.




II. The negotiation, signing and ratification of international relations shall be guided by the principles of:







1.
Independence and equality among states, the no intervention in internal matters and the peaceful resolution of conflicts.






2.
Rejection and condemnation of all forms of dictatorship, colonialism, neocolonialism and imperialism.






3.
Defense and promotion of human, economic, social, cultural and environmental rights, with repudiation of all forms of racism and discrimination.






4.
Respect for the rights of native indigenous rural peoples.






5.
Cooperation and solidarity among states and peoples.






6.
Preservation of patrimony, capacity of State management and regulation.






7.
Harmony with nature, defense of biodiversity, and prohibition of forms of private appropriation for exclusive use and exploitation of plants, animals, microorganisms and any living matter.






8.
Food security and sovereignty for the entire population; the prohibition of importation, production and commercialization of genetically modified organisms and toxic elements that harm health and the environment.






9.
Access of the entire population to basic services for their wellbeing and development.






10.
Preservation of the right of the population to have access to all medications, primarily genetic medications.






11.
Protection and preference for Bolivian production, and promotion of exports with added value.





Article 256




I. The international treaties and instruments in matters of human rights that have been signed and/or ratified, or those that have been joined by the State, which declare rights more favorable than those contained in the Constitution, shall have preferential application over those in this Constitution.




II. The rights recognized in the Constitution shall be interpreted in agreement with international human rights treaties when the latter provide more favorable norms.



Article 257




I. Ratified international treaties are part of domestic law with the force of law.




II. International treaties that involve any of the following matters shall require prior approval by binding popular referendum:







1.
Questions of borders.






2.
Monetary integration.






3.
Structural economic integration.






4.
Grant of institutional authority to international or supra-national organisms, in the context of processes of integration.





Article 258


The procedures for approval of international treaties shall be regulated by the law.



Article 259




I. Any international treaty shall require approval by popular referendum when it is requested by five percent of the citizens registered on the voting rolls, or thirty five percent of the representatives of the Pluri-National Legislative Assembly. These initiatives can be used also to request that the Executive Organ sign a treaty.




II. The announcement of the convocation of a referendum shall suspend, according to the time periods established by law, the process of ratification of the international treaty until the results are obtained.



Article 260




I. The repudiation of the international treaties shall follow the procedures established in the same international treaty, the general norms of international law, and the procedures established in the Constitution and the law for its ratification.




II. The repudiation of ratified treaties must be approved by the Pluri-National Legislative Assembly before being executed by the President of the State.




III. The treaties approved by referendum must be submitted to a new referendum prior to their repudiation by the President of State.



CHAPTER II. Borders of the State



Article 261


The territorial integrity, preservation and the development of the border zones are a duty of the State.



Article 262




I. The fifty kilometers from the borderline constitute the border zone security. No foreign person, individual or company, may acquire property in this space, directly or indirectly, nor possess any property right in the waters, soil or subsoil, except in the case of state necessity declared by express law approved by two-thirds of the Pluri-National Legislative Assembly. The property or the possession affected in the event of non compliance with this prohibition shall pass to the benefit of the State, without any indemnification.




II. The border zone security is subject to a special legal, economic, administrative and security regime, oriented to promote and prioritize its development and to the guarantee of the integrity of the State.



Article 263


The defense, security and control of border zone security are the fundamental duty of the Armed Forces. The Armed Forces shall participate in the policies of comprehensive and sustainable development of these zones, and shall guarantee their physical presence in them.



Article 264




I. The State shall establish a permanent policy of harmonic, comprehensive, sustainable and strategic development of the frontiers, for the purpose of improving the living conditions of its population, and especially the nations and rural native indigenous peoples living on the border.




II. It is the duty of the State to execute policies of preservation and control of the natural resources in the border areas.




III. The regulation of the border system shall be established by law.



CHAPTER III. Integration



Article 265




I. The State shall promote the relations of social, political, cultural and economic integration with other states, nations and peoples of the world and, in particular, Latin American integration, based on the principles of a just, equitable relationship with recognition of asymmetry.




II. The state shall strengthen the integration of its nations and rural native indigenous peoples with the indigenous peoples of the world.



Article 266


The representatives of Bolivia to the supra-state parliamentary bodies emerging from the integration processes shall be elected by universal vote.



CHAPTER IV. Maritime Restoration



Article 267




I. The Bolivian government declares its inalienable and indefeasible right to the territory that gives access to the Pacific Ocean and sea space.




II. The effective solution to the maritime dispute through peaceful means and the full exercise of sovereignty over that territory is a permanent and inalienable objective of the Bolivian State.



Article 268


The development of maritime interests, rivers and lakes, and shipping will be the priority of the State and its administration and protection shall be exercised by the Bolivian Navy, according to the law.



PART III. STRUCTURE AND ORGANIZATION OF THE STATE TERRITORIES



TITLE I. TERRITORIAL ORGANIZATION OF THE STATE



CHAPTER I. General Matters



Article 269




I. Bolivia is organized territorially into departments, provinces, municipalities and rural native indigenous territories.




II. The creation, modification and definition of the territorial units shall be made by the democratic will of their inhabitants, in accordance with the conditions established in the Constitution and law.




III. The regions shall form part of the territorial organization, under the terms and conditions determined by law.



Article 270


The principles that govern territorial organization and the decentralized and autonomous territorial entities are: unity, voluntariness, solidarity, equity, the common good, self government, equality, complementariness, reciprocity, gender equity, subsidiarity, gradualness, coordination and institutional faithfulness, transparency, public participation and control, provision of economic resources and the pre-existence of the nations and rural native indigenous peoples, under the terms established in this Constitution.



Article 271




I. The Framework Law of Autonomies and Decentralization shall regulate the procedures for the following: drafting the autonomous Statutes and the Organic Charters, the transference and delegation of authority, the financial economic system, and the coordination between the central level and the decentralized and autonomous territorial entities.




II. The Framework Law of Autonomies and Decentralization shall be approved by two-thirds of the votes of the members of the Pluri-National Legislative Assembly who are present.



Article 272


Autonomy implies the direct election of the authorities by the citizens, the administration of its economic resources, and the exercise of legislative, regulatory, fiscal and executive authority by the organs of the autonomous government in the area of its jurisdiction, competence and authority.



Article 273


The law shall regulate the formation of the communities among municipalities, regions and rural native indigenous territories for the purpose of achieving their objectives.



Article 274


In the decentralized departments, the election of the prefects and departmental councils shall be carried out by universal suffrage. These departments may become autonomous departments by referendum.



Article 275


Each deliberative organ of the territorial entities shall draft, in a participatory manner, the proposed Statute or Organic Charter, which must be approved by two-thirds of the total of its members. Upon prior constitutional review, it shall enter into force as the basic institutional norm of the territorial entity by means of referendum to approve it in its jurisdiction.



Article 276


The autonomous territorial entities shall not be subordinate to each other and shall have equal constitutional rank.



CHAPTER II. Departmental Autonomy



Article 277


The autonomous departmental government is composed of a Departmental Assembly, which has deliberative, fiscal, and legislative departmental authority in the area of its competence, and of an executive organ.



Article 278




I. The Departmental Assembly shall be composed of members elected by universal, direct, free, secret and obligatory vote; and by members elected by the nations and rural native indigenous peoples, in accordance with their own norms and procedures.




II. The law shall determine the general criteria for the election of members of the departmental assemblies, taking into account population, territorial, cultural identity and linguistic representation when there are rural native indigenous minorities, and parity and alternation of gender. The Statutes of Autonomy shall define its application in accordance with the specific reality and conditions of its jurisdiction.



Article 279


The departmental executive organ is directed by the Governor as the highest executive authority.



CHAPTER III. Regional Autonomy



Article 280




I. The region is composed of various municipalities or provinces that have geographic continuity, which cross the borders of departments that share culture, language, history, economy and ecosystems in each department. The region shall constitute an area of planning and management. In exceptional cases, a region can be formed by a single province, which by itself has the characteristics that define a region. Metropolitan regions can be formed in the suburbs that are larger than 500,000 inhabitants.




II. The Framework Law of Autonomies and Decentralization shall establish the terms and procedures for the orderly and planned formation of the regions. Provincial authorities cannot be elected in the areas where regions are formed.




III. At the initiative of the municipalities belonging to it, the region may establish regional autonomy by way of referendum in its jurisdictions. Its powers must be conferred by two-thirds of the total votes of the members of the deliberative departmental organ.



Article 281


The government of each autonomous region shall consist of a Regional Assembly with deliberative, normative-administrative and supervisory authority within the areas of its competence, and an executive organ.



Article 282




I. The members of the Regional Assembly shall be elected in each municipality, together with the lists of candidates for the municipal councils, in accordance with criterion of population and territory.




II. The region shall draft its Statute in a participatory manner, in accordance with the procedures established for autonomous regions.



CHAPTER IV. Municipal Autonomy



Article 283


The autonomous municipal government shall consist of a Municipal Council with deliberative, supervisory and legislative municipal authority within the area of its competence; and an executive organ presided over by the Mayor.



Article 284




I. The Municipal Council shall be composed of council members elected by universal suffrage.




II. The nations or rural native indigenous peoples in the municipalities, which do not constitute a rural native indigenous autonomy, may elect their representatives to the Municipal Council directly, pursuant to their own norms and procedures and in accordance with the Organic Municipal Charter.




III. The law shall determine the general criterion for the election and determine the number of municipal council members. The Organic Municipal Charter shall define its application, according to the specific reality and conditions of its jurisdiction.




IV. The Municipal Council may draft the proposed Organic Charter, which shall be approved according to that set forth in this Constitution.



CHAPTER V. Executive Organs of the Autonomous Governments



Article 285




I. To be a candidate for an elective position in the executive organs of autonomous governments, one must satisfy the general conditions for being a public servant, and:







1.
Have resided permanently in the corresponding department, region or municipality for at least the two years immediately prior to the election.






2.
In the case of the election of the Mayor and the regional authority, the person must be twenty one years of age.






3.
In the case of the election of the Prefect or Governor, the person must be twenty five years of age.






II. The period of the mandate of the highest executive authorities of the autonomous governments is five years, and he or she may be re-elected once for a continuous mandate.



Article 286




I. The temporary substitution of the highest executive authority of an autonomous government shall correspond to the Council or Assembly, pursuant to the Statute of Autonomy or the Organic Charter as the case may be.




II. In the event of the resignation or death, permanent disability, or revocation of the mandate of the highest executive authority of the autonomous government, a new election shall be called, provided that half of the term of the mandate has not elapsed. If half the term has elapsed, the substitute shall be an authority already elected as defined pursuant to the Statute of Autonomy or the Organic Charter, as the case may be.



CHAPTER VI. Legislative, Deliberative and Supervisory Organs of Autonomous Governments



Article 287




I. The candidates for the councils and assemblies of the autonomous governments must satisfy the general conditions for being a public servant, and:







1.
Have resided permanently in the corresponding jurisdiction for at least two years immediately prior to the election.






2.
Be eighteen years of age on the day of the election.






II. The election of the Assemblies and Councils of the autonomous governments shall be carried out with lists that are separate from the election of the executives.



Article 288


The period of the mandate of the members of the Councils and Assemblies of the autonomous governments shall be five years, and they may be reelected once for a continuous mandate.



CHAPTER VII. Rural Native Indigenous Autonomy



Article 289


Rural native indigenous autonomy consists in self-government as an exercise of free determination of the nations and rural native indigenous peoples, the population of which shares territory, culture, history, languages, and their own juridical, political, social and economic organization or institutions.



Article 290




I. The formation of rural native indigenous autonomy is based on ancestral territories, currently inhabited by those peoples and nations, and pursuant to the will of their population as expressed through consultation, in accordance with the Constitution and the law.




II. The self-governance of the rural native indigenous autonomies is exercised according to their norms, institutions, authorities and procedures, in accordance with their authority and competences, and in harmony with the Constitution and the law.



Article 291




I. The rural native indigenous autonomies are rural native indigenous territories and the municipalities and regions that adopt that character, pursuant to that established in the Constitution and the law.




II. Two or more rural native indigenous peoples can form a single rural native indigenous autonomy.



Article 292


Each rural, native, or indigenous autonomy shall draft its Statute according to its own norms and procedures, in conformity with the Constitution and the law.



Article 293




I. The indigenous autonomy, based on consolidated indigenous territories and those undergoing that process and once consolidated, shall be formed by the express will of the population through consultation, as the only necessary requisite, pursuant to their own norms and procedures.




II. If the establishment of an indigenous originary peasant autonomy affects the boundaries of municipal districts, the indigenous originary peasant nation or people and the municipal government must agree on a new district demarcation. If it affects municipal boundaries, a procedure for its approval shall be conducted by the Pluri-National Legislative Assembly, following the fulfillment of the special requirements and conditions provided for by statute.




III. Statute shall establish the minimum population requirements and other modalities for the constitution of an indigenous peasant farmer autonomy.




IV. To constitute an indigenous originary peasant autonomy extending to territories in one or more municipalities, statute shall determine the articulation, coordination and cooperation mechanisms for the exercise of its government.



Article 294




I. The decision to form a rural native indigenous autonomy shall be adopted pursuant to the norms and procedures for consultations, according to the requisites and conditions established in the Constitution and the law.




II. The decision to convert a municipality into a rural native indigenous autonomy shall be adopted by referendum, pursuant to the requisites and conditions established by law.




III. A new municipality may be formed by the municipalities where there are rural communities with their own organizational structures, which draw them together and have geographic continuity, following the procedure for its approval before the Pluri-National Legislative Assembly, upon prior compliance with the requisites and conditions set forth in the Constitution and the law.



Article 295




I. To form a rural native indigenous region that affects municipal boundaries, the procedure before the Pluri-National Legislative Assembly must be followed beforehand, fulfilling the particular requisites and conditions set forth in the Constitution and the law.




II. The aggregation of municipalities, municipal districts and/or rural native indigenous autonomies to form a rural native indigenous region, shall be decided by referendum and/or in accordance with their norms and procedures for consultation as the case may be, and pursuant to the requisites and conditions established by the Constitution and the law.



Article 296


The government of the rural native indigenous autonomies is exercised through their own norms and forms of organization, with the name that corresponds to each town, nation or community, as established in their statutes and subject to the Constitution and the law.



CHAPTER VIII. Distribution of Authority



Article 297




I. The authorities defined in this Constitution are as follows:







1.
Prerogative: those that the legislation, regulation and execution of which cannot be transferred or delegated, and which are reserved to the central level of the State.






2.
Exclusive: those which a level of government has legislative, regulatory and executive authority over a determined subject, the latter two of which may be delegated or transferred.






3.
Concurrent: those in which the legislation corresponds to the central level of the State, and the other levels exercise simultaneous regulatory and executive authority.






4.
Shared: those subject to basic legislation of the Pluri-National Legislative Assembly, the legislative development of which corresponds to the autonomous territorial entities, according to its character and nature. The regulation and execution shall correspond to the autonomous territorial entities.






II. Every authority which is not included in this Constitution shall be attributed to the central level of the State, which may transfer or delegate it by law.



Article 298




I. The following are the areas of prerogative authority of the central level of the State:







1.
Financial system.






2.
Monetary policy, the Central Bank, the monetary system, and the policy of foreign exchange.






3.
System of measures and weights, as well as the determination of the official time.






4.
Customs regime.






5.
Foreign Commerce.






6.
State Security, defense, the Armed Forces, and the Bolivian Police.






7.
Weapons and explosives.






8.
Foreign policy.






9.
Nationality, citizenship, laws applicable to foreigners, the right to asylum and refuge.






10.
Control of the borders in relation to the security of the State.






11.
Immigration regulation and policies.






12.
Creation, monitoring and administration of strategic public enterprises at the central level of the State.






13.
Administration of the Pluri-National State patrimony and the patrimony of public entities at the central level of the State.






14.
Control of air space and air transit throughout the entire national territory. The construction, maintenance, and administration of the international airports and inter-departmental air traffic.






15.
The Civil Registry.






16.
The official census.






17.
General policy over land and territory and title to them.






18.
Hydrocarbons.






19.
Creation of national taxes, rates and special tax contributions of the central level of the State.






20.
General policy of Biodiversity and Environment.






21.
Substantive and procedural codification in civil, family, criminal, tax, labor, commercial, mining and electoral matters.






22.
National economic and planning policy.






II. The central level of the State has exclusive authority over the following:







1.
National electoral system for the election of national and sub-national authorities.






2.
General communications and telecommunications systems.






3.
Postal service.






4.
Strategic natural resources, which include minerals, the electromagnetic spectrum, genetic and biogenetic resources, and water sources.






5.
General system of hydraulic resources and services.






6.
General system of biodiversity and environment.






7.
Forestry policy and the general system for soils, forestry and woods.






8.
Policy of generation, production, control, transmission and distribution of energy en the interconnected system.






9.
Planning, design, construction, conservation and administration of highways of the Fundamental Network.






10.
Construction, maintenance and administration of railroad lines and railroads of the Fundamental Network.






11.
Public works of important infrastructure of the central level of the State.






12.
Elaboration and approval of plans and official cartographic maps; surface maps.






13.
Elaboration and approval of official statistics.






14.
Granting of legal status to social organizations that carry out activities in more than one Department.






15.
Granting and registration of legal status to Non-Governmental Organizations, Foundations and not for profit civil entities that carry out activities in more than one Department.






16.
Social Security system.






17.
Policies of the educational and health systems.






18.
System of Real Property in obligatory coordination with municipal technical registration.






19.
Protected areas under the responsibility of the central level of the State.






20.
Fiscal reserves with respect to natural resources.






21.
Health and safety of livestock.






22.
Control of agrarian administration and rural land registry.






23.
Tax policy.






24.
Administration of Justice.






25.
Promotion of culture and the conservation of important cultural, historic, artistic, monumental, architectural, archeological, paleontological, scientific, tangible and intangible patrimony at the central level of the State.






26.
Expropriation of real estate for reasons of public utility and necessity, in accordance with the procedures established by law.






27.
Centers of information and documentation, archives, libraries, museums, periodical libraries and others of importance of the central level of the State.






28.
Public enterprises at the central level of the State.






29.
Rural settlements






30.
Policies of basic services.






31.
Labor policies and systems.






32.
Transportation, ground, air, river and others when they transit more than one department.






33.
Policies of territorial planning and land registry and regulations.






34.
Internal and external public debt.






35.
General policies of productive development.






36.
General housing policies.






37.
General tourism policies.






38.
Regimen for land. The law shall determine the authorities to be transferred or delegated to the autonomies.





Article 299




I. The following authorities are exercised in shared form between the central level of the State and the autonomous territorial entities:







1.
The departmental and municipal electoral systems.






2.
Fixed and mobile telephone and telecommunications services.






3.
Urban electrification.






4.
Lottery games and gambling.






5.
International relations within the framework of the foreign policy of the State.






6.
The establishment of forums of citizen conciliation for the resolution of conflicts between neighbors in municipal matters.






7.
Regulation for the creation and/or modification of taxes that are the exclusive domain of autonomous governments.






II. The following authorities shall be exercised concurrently by the central level of the State and the autonomous territorial entities.







1.
To preserve, conserve and contribute to the protection of the environment and the wild fauna maintained in ecological equilibrium, and the control of environmental contamination.






2.
Management of the health and educational systems.






3.
Science, technology and research.






4.
Conservation of soil, forest resources and woods.






5.
Weather Service.






6.
Electromagnetic frequencies in the areas of their jurisdiction and within the framework of the policies of the State.






7.
Promotion and administration of hydraulic and energy projects.






8.
Industrial waste and toxic materials.






9.
Potable water projects and treatment of solid waste.






10.
Irrigation projects.






11.
Protection of basins.






12.
Administration or river ports.






13.
Public security.






14.
System of government control.






15.
Housing and public housing.






16.
Agriculture, livestock, hunting and fishing.





Article 300




I. The autonomous departmental governments have exclusive authority over the following in their jurisdictions:







1.
To elaborate their Statute pursuant to the procedures established in the Constitution and the law.






2.
To plan and develop human development in their jurisdiction.






3.
Initiation and convocation of departmental consultations and referenda on matters within their competence.






4.
Promotion of employment and improvement of working conditions, within the framework of national policies.






5.
Elaboration and execution of the Plans of land registry and regulations and the use of soils, in coordination with the plans at the central level of the State, municipalities and rural native indigenous peoples.






6.
Projects of generation and transport of energy in isolated systems.






7.
Planning, design, construction, conservation and administration of highways of the departmental network in accordance with state policies, including those of the Fundamental Network in the absence of the central level, in accordance with the norms established by the latter.






8.
Construction and maintenance of rail lines and railroads in the department in accordance with state policies, pursuant to the norms established by the state.






9.
Inter-provincial ground, river, railroad and other means of transportation en the department.






10.
Construction, maintenance and administration of the public departmental airports.






11.
Departmental statistics.






12.
To grant legal personality to public organizations that carry out activities in the department.






13.
To grant legal personality to Non Governmental Organizations, foundations and not for profit civil entities that carry out activities in the department.






14.
Services of agricultural health and safety.






15.
Projects for rural electrification.






16.
Projects of alternative and renewable sources of energy within the department, preserving food security.






17.
Sports in the area of its jurisdiction.






18.
Promotion and conservation of departmental natural patrimony.






19.
Promotion and conservation of culture, cultural, historic, artistic, monumental, architectural, archeological, paleontological, scientific, tangible and intangible departmental patrimony.






20.
Departmental tourism policies.






21.
Projects for departmental infrastructure to support production.






22.
Creation and administration of taxes of departmental character, the imposition of which is not analogous to national or municipal taxes.






23.
Creation and administration of fees and special contributions of departmental character.






24.
Commerce, industry and services for development and competitiveness within the department.






25.
Expropriation of real estate in its jurisdiction for reasons of public utility and necessity.






26.
To elaborate, approve and execute is programs of operation and its budget.






27.
Fiduciary funds, investment funds and mechanisms of transfer of necessary and inherent resources within its competences.






28.
Departmental centers of information and documentation, archives, libraries, museums, periodical libraries and others.






29.
Departmental public enterprises.






30.
Promotion and development of projects and policies for children and adolescents, women, the elderly and persons with disabilities.






31.
Promotion and administration of services for productive and agricultural development.






32.
Elaboration and execution of departmental economic and social development plans.






33.
To participate in enterprises of industrialization, distribution and commercialization of hydrocarbons in the departmental territory in association with the national entities of the sector.






34.
Promotion of private investment in the department within the framework of national economic policies.






35.
Planning of departmental development in concordance with national planning.






36.
Administration of its royalties received within the framework of the general budget of the nation, which shall be transferred automatically to the Departmental Treasury.






II. The Autonomous Departmental Statues may define some of the exclusive authority as concurrent authority with other territorial entities of the department.




III. The competences that may be transferred or delegated will also be of departmental execution.



Article 301


The region, once constituted as a regional autonomy, shall receive the authority that may be transferred or delegated.



Article 302




I. The following are the exclusive authority of the autonomous municipal governments, within their jurisdiction:







1.
To draft the Municipal Organic Charter pursuant to the procedures established in this Constitution and the law.






2.
To plan and promote human development in their jurisdiction.






3.
Initiative and convocation of municipal consultations and referenda in matters of their competence.






4.
Promotion of employment and the improvement of working conditions within the framework of national policies.






5.
To preserve, conserve and contribute to the protection of the environment and natural resources, wild fauna and domestic animals.






6.
Elaboration of land registry and regulations plans and the use of soils, in coordination with the plans of the central level of the State, the Departments and indigenous levels.






7.
To plan, design, construct, conserve and administer roads in coordination with the rural native indigenous villages when necessary.






8.
Construction, maintenance and administration of local public airports.






9.
Municipal statistics.






10.
Urban land registry in the area of their jurisdiction pursuant to the precepts and technical parameters established by the Municipal Governments.






11.
Municipal protected areas in accordance with the parameters and conditions established by the Municipal Governments.






12.
Projects of alternative and renewable sources of energy, preserving food security within the municipality.






13.
To control the quality and sanitation of the elaboration, transport and sale of food products for human and animal consumption.






14.
Sports in the area of their jurisdiction.






15.
Promotion and conservation of natural municipal patrimony.






16.
Promotion and conservation of culture and municipal cultural, historic, artistic, monumental, architectural, archeological, paleontological, scientific, tangible and intangible municipal patrimony.






17.
Local tourism policies.






18.
Urban transportation, registration of automobile ownership, road regulation and education, administration and control of urban traffic.






19.
Creation and administration of municipal taxes, the imposition of which may not be analogous to the national or departmental taxes.






20.
Creation and administration of fees, certificates for economic activity and special contributions of municipal character.






21.
Projects for productive infrastructure.






22.
Expropriation of real property in their jurisdiction for reasons of public utility and necessity, pursuant to the procedures established by law, as well as establishing administrative limitations and right of passage for reasons of technical, legal order and public importance.






23.
To elaborate, approve and execute their programs of operation and their budgets.






24.
Fiduciary funds, investment funds and mechanisms of transference of necessary and inherent resources within the areas of their authority.






25.
Municipal centers of information, archives, libraries, museums, periodical libraries and others.






26.
Public municipal enterprises.






27.
Urban sanitation, management and treatment of solid waste within the framework of State policy.






28.
To design, construct, equip and maintain the infrastructure and works of public importance and the assets of municipal dominion, within their jurisdictional territory.






29.
Urban development and urban settlements.






30.
Public lighting service of their jurisdiction.






31.
Promotion of culture and artistic activities in their jurisdiction.






32.
Public shows and recreational games.






33.
Urban publicity and announcements.






34.
To promote and sign agreements of association or municipal community with other municipalities.






35.
Agreements and/or contracts with natural or collective persons, public and private, for the development and fulfillment of their powers, authority and purposes.






36.
To construct and regulate the Municipal Guard for contribute to the fulfillment, exercise and execution of their authority as well as compliance with the municipal norms and the resolutions that are issued.






37.
Policies that guarantee the defense of consumers and users in the municipal area.






38.
Systems of micro-irrigation in coordination with rural native indigenous villages.






39.
Promotion and development of projects and policies for children and adolescents, women, the elderly and persons with disabilities.






40.
Basic services as well as approval of the corresponding fees in their jurisdiction.






41.
Grains and sharecroppers, in coordination with the rural native indigenous villages, when appropriate.






42.
Planning of municipal development in accordance with departmental and national planning.






43.
To participate in enterprises of industrialization, distribution and commercialization of Hydrocarbons in the municipal territory in association with the national entities of the sector.






II. The authorities that may be transferred or delegated to them shall also be executed by municipalities.



Article 303




I. The rural native indigenous villages, in addition to their authority, shall assume that of municipalities, in accordance with a process of institutional development and with their own cultural characteristics in conformity with the Constitution and the Framework Law of Autonomies and Decentralization.




II. The rural native indigenous region shall assume the authority that may be transferred or delegated to it.



Article 304




I. The rural native indigenous autonomies shall exercise the following exclusive authorities:







1.
To elaborate their Statute for the exercise of their autonomy pursuant to the Constitution and the law.






2.
Definition and management of their own forms of economic, social, political, organizational and cultural development, in accord with their identity and the vision of each village.






3.
Management and administration of renewable natural resources, in accord with the Constitution.






4.
Elaboration of Plans of Land Regulation and land use, in coordination with the plans at the central State, departmental and municipal levels.






5.
Electrification in isolated places in their jurisdiction.






6.
Maintenance and administration of local and communal roads.






7.
Administration and preservation of protected areas within their jurisdiction, within the framework of the policy of the State.






8.
Exercise of rural native indigenous jurisdiction for the application of justice and the resolution of conflict through their own norms and procedures in accordance with the Constitution and the law.






9.
Sports, leisure activity and recreation.






10.
Tangible and intangible cultural patrimony. The safeguard, stimulation and promotion of its cultures, art, identity, archeological centers, religious and cultural places, and museums.






11.
Tourism policies.






12.
To create and administer fees, certificates and special contributions in the area of its jurisdiction in accordance with the law.






13.
Administrate the taxes within its authority in the area of its jurisdiction.






14.
To elaborate, approve and execute its programs of operation and its budget.






15.
Planning and management of territorial occupation.






16.
Housing, town planning and redistribution of population in accordance with the cultural practices in the area of its jurisdiction.






17.
To promote and sign agreements of cooperation with other towns and public and private entities.






18.
Maintenance and administration of its micro-irrigation systems.






19.
Stimulation and development of productive activity.






20.
Construction, maintenance and administration of the infrastructure necessary for development in its jurisdiction.






21.
To participate in, develop and execute the mechanisms of prior, free and informed consultations related to the application of legislative, executive and administrative measures that affect them.






22.
Preservation of the habitat and the landscape, in accordance with its principles, norms, and cultural, technological, special and historical practices.






23.
Development and practice of democratic institutions pursuant to its own norms and procedures.






II. The rural native indigenous villages can exercise the following shared authority:







1.
International exchanges within the framework of the foreign policy of the State.






2.
Participation and control in the use of grains.






3.
The safeguard and registration of collective intellectual property related to knowledge of genetic resources, traditional medicine and germ plasma, in accordance with the law.






4.
Control and regulation of foreign institutions and organizations that carry out activities in their jurisdiction, which are inherent to the development of their institutions, culture, environment and natural patrimony.






III. The rural native indigenous autonomies may exercise the following concurrent authority:







1.
Organization, planning and execution of health policy in their jurisdiction.






2.
Organization, planning and execution of plans, programs and projects related to education, science, technology and research, within the framework of State legislation.






3.
Conservation of forestry resources, biodiversity and the environment.






4.
Irrigation systems, hydraulic resources, sources of water and energy, within the framework of State policy, within their territory.






5.
Construction of micro-irrigation systems.






6.
Construction of local and communal roads.






7.
Promotion of the building of productive infrastructure.






8.
Promotion and stimulation of agriculture and raising of livestock.






9.
Control and socio-environmental monitoring of the activities of hydrocarbon and mining activities carried out in their jurisdiction.






10.
Systems of financial control and administration of assets and services.






IV. The resources necessary for carrying out their responsibilities shall be transferred automatically by the Pluri-National State in accordance with the law.



Article 305


Every assignment or transfer of authority must be accompanied by the determination of the source of economic and financial resources necessary for its exercise.



PART IV. ECONOMIC STRUCTURE AND ORGANIZATION OF THE STATE



TITLE I. ECONOMIC ORGANIZATION OF THE STATE



CHAPTER I. General Matters



Article 306




I. The Bolivian economic model is plural and seeks to improve the quality of life and the well being of all Bolivians.




II. The plural economy is composed of forms of community, state, private and public cooperative economic organization.




III. The plural economy articulates different forms of economic organization based on the principles of complementariness, reciprocity, solidarity, redistribution, equality, legal security, sustainability, equilibrium, justice and transparency.




IV. The forms of economic organization recognized in this Constitution may form joint ventures.




V. The State places the highest value on human beings and assures development through the equitable redistribution of economic surplus in the social policies of health, education, culture, and the re-investment in productive economic development.



Article 307


The State shall recognize, respect, protect and promote community economic development. This form of community economic organization includes productive and reproductive systems of public life, founded on the principles and visions of the nations and rural native indigenous peoples.



Article 308




I. The State recognizes, respects and protects private initiative that contributes to the economic and social development and the strengthening of economic independence of the country.




II. Free enterprise and full exercise of business activities, which shall be regulated by law, are guaranteed.



Article 309


The form of state economic organization includes the enterprises and other economic entities that are state property, which shall comply with the following objectives:







1.
To administer property rights over natural resources on behalf of the Bolivian people, and to exercise strategic control of the productive chain and industrialization of these resources.






2.
To manage basic services of potable water and sewer systems directly or by means of public, community, cooperative or mixed enterprises.






3.
To directly produce goods and services.






4.
To promote economic democracy and achieve the food sovereignty of the population.






5.
To guarantee public participation and control over its organization and management, as well as the participation of workers in decision making and in the profits.





Article 310


The State recognizes and protects the cooperatives as forms of solidarity and cooperation, which are not for profit. The organization of cooperatives shall be promoted primarily in production activities.



Article 311




I. All forms of economic organization established in this Constitution shall enjoy equality before the law.




II. The pluralistic economy includes the following aspects:







1.
The State shall exercise total direction of economic development and the processes of planning.






2.
The natural resources are the property of the Bolivian people and shall be managed by the State. Individual and collective property rights in land shall be respected and guaranteed. Agriculture, raising of livestock, as well as hunting and fishing not involving protected species, are activities that are governed by Part Four of this Constitution relating to the economic structure and organization of the State.






3.
The industrialization of natural resources to overcome dependence on the export of raw materials and to achieve an economy with a productive base, within the framework of sustainable development in harmony with nature.






4.
The State may intervene in every part of the chain of productivity in the strategic sectors, seeking to guarantee its supply in order to preserve the quality of life of all Bolivians.






5.
Respect for enterprise initiative and legal security.






6.
The State shall stimulate and promote the community area of the economy as a supportive alternative in rural and urban areas.





Article 312




I. Every economic activity must contribute to the strengthening of the economic sovereignty of the country. The private accumulation of economic power to the degree that it might endanger the economic sovereignty of the State shall not be permitted.




II. All forms of economic organization have the obligation to generate dignified work and to contribute to the reduction of inequalities and to the eradication of poverty.




III. All forms of economic organization have the obligation to protect the environment.



Article 313


To eliminate poverty and social and economic exclusion, and in order to achieve well being in its multiple dimensions, the economic organization of Bolivia has the following goals:







1.
The generation of social wealth within the framework of respect for individual rights, as well as the rights of the peoples and nations.






2.
The fair production, distribution and redistribution of wealth and economic surplus.






3.
The reduction of inequality of access to productive resources.






4.
The reduction of regional inequalities.






5.
The productive development of the industrialization of natural resources.






6.
The active participation of the public and community economies in the productive apparatus.





Article 314


Private monopolies and oligopolies are prohibited, as well as any other form of association or public or private legal agreement by Bolivian or foreign persons, who attempt to control and have exclusivity over production and commercialization of goods and services.



Article 315




I. The State recognizes the title to land of all legal persons that are legally constituted in the national territory, provided that it be used to fulfill the objective of the creation of an economic agent, the generation of employment, and the production and commercialization of goods and/or services.




II. The legal persons mentioned in the paragraph above that are formed after the adoption of the present Constitution shall have a corporate structure with the number of owners no less than the division of the total surface by five thousand hectares, rounding up the result to the immediately higher whole number.



CHAPTER II. Function of the State in the Economy



Article 316


The function of the State in the economy consists of the following:







1.
To conduct the process of economic and social planning, with the participation of, and in consultation with, the citizens. The law shall establish a system of comprehensive state planning, which shall incorporate all the territorial entities.






2.
To direct the economy and to regulate the processes of production, distribution and commercialization of goods and services, according to the principles established in this Constitution.






3.
To exercise the direction and control of the strategic sectors of the economy.






4.
To directly participate in the economy by way of incentive and the production of economic and social goods and services in order to promote economic and social equity, and to stimulate development, preventing oligopolistic control of the economy.






5.
To promote the integration of different economic forms of production, with the objective of achieving economic and social development.






6.
To promote primarily the industrialization of renewable and nonrenewable natural resources, within the framework of respect for and protection of the environment, in order to guarantee the generation of employment and the economic and social consumption of the population.






7.
To promote policies of equitable distribution of wealth and of the economic resources of the country, for the purpose of preventing inequality, social and economic exclusion, and to eradicate poverty in its multiple dimensions.






8.
To establish state monopoly over productive and commercial activities that are considered indispensable in the event of pubic need.






9.
To periodically formulate, with the participation of and in consultation with the citizenry, the general development plan, the execution of which is obligatory for every form of economic organization.






10.
To administer economic resources for research, technical assistance and transfer of technology to promote productive activities and industrialization.






11.
To regulate aeronautic activity in the air space of the country.





Article 317


The State shall guarantee the creation, organization and performance of a participatory planning entity that includes representatives of the public institutions and organized civil society.



CHAPTER III. Economic Policies



Article 318




I. The State shall determine the policy for industrial and commercial production that guarantees a sufficient supply of goods and services to adequately cover basic domestic needs and to strengthen export capacity.




II. The State recognizes and shall prioritize support for the organization of associative structures of micro, small and medium productive enterprises, both urban and rural.




III. The State shall strengthen the productive, manufacturing and industrial infrastructure and basic services for the productive sector.




IV. The State shall prioritize the promotion of rural productive development as fundamental to the development policies of the country.




V. The State shall promote and support the export of value added goods and of services.



Article 319




I. The industrialization of natural resources shall be a priority in the economic policies, within the framework of respect for and protection of the environment and of the rights of the rural native indigenous nations and peoples and their territories. The articulation of the exploitation of natural resources with internal productive apparatus shall be a priority in the economic policies of the State.




II. In setting the price for the commercialization of strategic natural and energy resources, the State shall consider taxes, royalties and the corresponding participations that must be paid to the public treasury.



Article 320




I. Bolivian investment shall take priority over foreign investment.




II. Every foreign investment shall submit to Bolivian jurisdiction, laws and authorities, and no one may cite an exceptional situation, nor appeal to diplomatic claims to obtain a more favorable treatment.




III. The economic relations with foreign states or enterprises shall be carried out under conditions of independence, mutual respect and equity. More favorable conditions may not be granted to foreign States or enterprises than those established for Bolivians.




IV. The State acts independently in all of its decisions on internal economic policy, and shall not accept demands or conditions imposed on this policy by states, banks or Bolivian or foreign financial institutions, multilateral entities or transnational enterprises.




V. The public policies shall promote internal consumption of products made in Bolivia.



Section I. Fiscal Policy



Article 321




I. The economic and financial administration of the State and all of the public entities is governed by its budget.




II. The determination of expenses and public investment shall be made by means of participatory mechanisms involving the citizenry, technical planning and the state executive. The allocations shall attend especially to education, health, nutrition, housing and productive development.




III. The Executive Organ shall present to the Pluri-National Legislative Assembly, at least two months before the end of each fiscal year, the proposed law of the General Budget for the following term, which shall include all of the entities of the public sector.




IV. Every bill that implies expenses or investments for the State must establish the source of the funding, the way in which they will be covered, and the manner of their investment. If the bill was not presented by initiative of the Executive Organ, it requires prior consultation with it.




V. The Executive Organ, through the Ministry of the relevant branch, shall have direct access to the information concerning the expenses that are budgeted and spent in every public sector. This access shall include information on the expenses budgeted and spent by the Bolivian Armed Forces and Police.



Article 322




I. The Pluri-National Legislative Assembly shall authorize the contracting of public debt when the capacity to generate revenue to cover the capital and interest is demonstrated, and when the most advantageous conditions in the rates, payment schedules, amounts and other circumstances are technically justified.




II. Public debt may not include obligations that have not been authorized and expressly guaranteed by the Pluri-National Legislative Assembly.



Article 323




I. The fiscal policy is based on the principles of economic capacity, equality, progressiveness, proportionality, transparency, universality, control, administrative simplicity and ability to collect.




II. The taxes which belong to the national tax domain shall be approved by the Pluri-National Legislative Assembly. The taxes that belong to the exclusive domain of the departmental or municipal autonomies, shall be approved, modified or eliminated by their Councils or Assemblies at the request of the executive organs. The tax domain of the Decentralized Departments and regions shall be made up of departmental taxes, fees and special contributions, respectively.




III. The Pluri-National Legislative Assembly shall classify and define the taxes that by law belong to the national, departmental and municipal tax domains.




IV. The creation, suppression or modification of taxes under the dominion of the autonomous governments with taxing authority, shall be effected under the following limitations:







1.
No taxes may be created that impose taxes which are analogous to those corresponding to existing national taxes or other departmental or municipal taxes, independently of the tax domain to which they belong.






2.
No taxes may be created that encumber goods, economic activity or patrimony outside of their territorial jurisdiction, except revenues generated by their citizens or enterprises outside of the country. This prohibition extends to fees, certificates and special contributions.






3.
No taxes may be created that impede the free circulation and establishment of persons, assets, activities or services within the territorial jurisdiction. This prohibition extends to fees, certificates and special contributions.






4.
No taxes may be created that generate privileges for residents in a discriminatory manner. This prohibition extends to fees, certificates and special contributions.





Article 324


The debts for economic damages caused to the state never expire.



Article 325


Illicit economic activity, speculation, hoarding, money changing, usury, contraband, tax evasion and other related economic crimes shall be punished by the law.



Section II. Monetary Policy



Article 326




I. The State, through the Executive Organ, shall determine the goals of the monetary and exchange policies of the country in coordination with the Central Bank of Bolivia.




II. Public transactions in the country shall be carried out in the national currency.



Article 327


The Central Bank of Bolivia is an institution of public law, with its own legal personality and patrimony. Within the framework of the economic policy of the State, it is the function of the Central Bank of Bolivia to maintain stability of the internal purchasing power of the currency in order to contribute to the economic and social development.



Article 328




I. In addition to those set forth in the law, the powers of the Central Bank of Bolivia, in coordination with the economic policy determined by the Executive Organ, are as follows:







1.
To determine and execute the monetary policy.






2.
To execute the exchange policy.






3.
To regulate the system of payments.






4.
To authorize the issuance of currency.






5.
To manage the international reserves.





Article 329




I. The Board of Directors of the Central Bank of Bolivia shall be composed of a President and five directors designated by the President of the State from lists of candidates presented by the Pluri-National Legislative Assembly for each one of the positions.




II. The members of the Board of Directors of the Central Bank of Bolivia shall have terms of five years, and are not eligible for re-election. They shall be considered public servants, pursuant to the Constitution and the law. The specific requisites for the position shall be determined by law.




III. The members of the Board of Directors of the Central Bank of Bolivia shall report and give accounts on the performance of the institution as often as requested by the Pluri-National Legislative Assembly or its Chambers. The Central Bank of Bolivia shall deliver an annual report to the Legislative Assembly and is subject to the governmental and fiscal system of control of the State.



Section III. Financial Policy



Article 330




I. The State shall regulate the financial system based on criterion of equality of opportunity, solidarity, equitable distribution and redistribution.




II. The State, through its financial policy, shall prioritize the demand for financial services of the sectors of micro and small enterprises, artisans, commerce, service, community organizations and production cooperatives.




III. The State shall stimulate the creation of non bank financial entities for the purpose of socially productive investment.




IV. The Central Bank of Bolivia and the public entities and institutions shall not recognize the debts of private banks or financial entities. These banks and entities have the obligation to contribute to and strengthen a fund for financial restructuring, which shall be used in the event of bank insolvency.




V. The financial operations of the Public Administration, at the different levels of government, shall be carried out by a public banking entity. The law shall provide for its creation.



Article 331


The activities of financial intermediation, the provision of financial services and any other activities related to the management, use and investment of savings, are matters of public interest and may only be exercised with prior authorization of the State, in accordance with the law.



Article 332




I. The financial entities shall be regulated and supervised by an institution of banking and financial entity regulation. This institution shall be a public law institution and shall have jurisdiction in the entire territory of Bolivia.




II. The highest authority of the institution for banking and financial entity regulation shall be designated by the President of the State from among a list of candidates proposed by the Pluri-National Legislative Assembly, in accordance with the procedure established by the law.



Article 333


The financial operations carried out by natural or legal persons, whether by Bolivians or foreigners, shall enjoy the right of confidentiality, except in judicial procedures in cases of the alleged commission of financial crimes, those in which fortunes are being investigated and others defined by the law. The entities, which are designated by law to investigate such cases, shall have the authority to obtain information about said financial operations without the need for judicial authorization.



Section IV. Sector Policies



Article 334


In the context of sectoral policies, the State shall protect and promote:







1.
The rural economic organizations, and the associations or organizations of small urban producers and artisans, as supportive and reciprocal alternatives. The economic policy shall facilitate access to technical training and technology, to credits, to the opening of markets, and the improvement of productive processes.






2.
The guild sector, the self-employed, and retail commerce, in the areas of production, services and sales, shall be strengthened by means of access to credit and technical assistance.






3.
Production of crafts with cultural identity.






4.
The micro and small enterprises, as well as the rural economic organizations, and organizations or associations of small producers, which shall enjoy preference in the purchases made by the State.





Article 335


The public service cooperatives shall be non profit organizations of collective interest and submitted to governmental control, and they shall be administered democratically. The election of their administrative and supervisory authorities shall be carried out according to their own statutory norms and supervised by the Pluri-National Electoral Organ. Their organization and operation shall be regulated by law.



Article 336


The State shall provide support to community economic organizations so that they may receive credits and financing.



Article 337




I. Tourism is a strategic economic activity, which must be developed in a sustainable manner that takes into account respect for the treasures of the culture and the environment.




II. The State shall promote and protect community tourism with the objective of benefiting urban and rural communities, and the rural native indigenous nations and peoples where this activity is carried out.



Article 338


The State recognizes the economic value of housework as a source of wealth, and it shall be quantified in public accounts.



CHAPTER IV. Assets and Resources of the State and Their Distribution



Article 339




I. The President of the Republic may only decree payments that are not authorized by the budget law in order to attend to necessities, which cannot be delayed, arising from public calamities, internal disturbance or the exhaustion of resources destined to maintain services, the paralysis of which would cause serious harm. The expenses destined for these objectives shall not exceed one percent of the total expenditures authorized by the General Budget.




II. The assets that are State patrimony and those of public entities are property of the Bolivian people, and they may not be violated, attached, limited or expropriated; they may not be employed to the benefit of any individual. Their description, inventory, administration, disposition, obligatory registration, and the kinds of claims shall be regulated by law.




III. The income of the State shall be invested pursuant to the general economic and social development plan of the country, the General Budget of the State and the law.



Article 340




I. State revenue is divided into revenue of the nation, departments, municipalities and the rural native indigenous peoples, and it shall be invested independently by their Treasuries, pursuant to their respect budgets.




II. The law shall classify the national, departmental and municipal income and that of the rural native indigenous peoples.




III. The departmental and municipal resources, and those of the rural native indigenous autonomies, and the judicial and university resources, which are collected by dependent offices at the national level, shall not be centralized in the National Treasury.




IV. The national Executive Organ shall establish the norms for the elaboration and presentation of the proposed budgets of the entire public sector, including the autonomies.



Article 341


The following are the resources of departments:







1.
The departmental royalties created by law.






2.
Participation in the revenue derived from taxes on the Hydrocarbons, according to the percentages set forth in the law.






3.
Taxes, fees, special contributions and departmental certificates on natural resources.






4.
The transfers from the General Treasury of the Nation which are allocated to cover the expenses of personal health, education and social assistance.






5.
The extraordinary transfers of the General Treasury of the Nation, in the cases established in article 339.I of this Constitution.






6.
The internal and foreign credits and loans contracted pursuant to the norms of public debt of the system of the National Treasury and Public Credit.






7.
The income derived from the sale of goods, services and the sale of assets.






8.
Bequests, donations and other similar income.





TITLE II. ENVIRONMENT, NATURAL RESOURCES, LAND AND TERRITORY



CHAPTER I. Environment



Article 342


It is the duty of the State and the population to conserve, protect and use natural resources and the biodiversity in a sustainable manner, as well as to maintain the equilibrium of the environment.



Article 343


The population has the right to participate in environmental management, and to be consulted and informed prior to decisions that could affect the quality of the environment.



Article 344




I. The manufacture and use of chemical, biological and nuclear weapons on Bolivian territory is prohibited, as well as the internment, transit and deposit of nuclear and toxic wastes.




II. The State shall regulate the internment, production, sale and employment of techniques, methods, supplies and substances that affect health and the environment.



Article 345


The policies of environmental management are based on the following:







1.
Participatory planning and management, with public control.






2.
The application of systems of evaluation of environmental impact and control of the quality of the environment, without exception and in a way that traverses all activity of production of goods and services that use, transform or affect natural resources and the environment.






3.
Liability for the conducting of any activity that produces environmental harm; civil, criminal and administrative penalties for non compliance with the norms for the protection of the environment.





Article 346


The natural assets are of public importance and of strategic character for the sustainable development of the country. Their conservation and use for the benefit of the population shall be the responsibility and exclusive authority of the State, and sovereignty over natural resources may not be compromised. The law shall establish the principles and disposition for its management.



Article 347




I. The State and the society shall promote the mitigation of harmful effects on the environment and of the environmental contamination and damage that affect the country. Liability will be declared for damage to historic environments, and liability for environmental crimes shall not lapse.




II. Those who carry out activities that impact the environment must, at all stages of production, avoid, minimize, mitigate, remediate, repair and make compensation for the harms caused to the environment and the health of persons, and shall establish the security measures necessary to neutralize the possible effects of environmental contamination and damage.



CHAPTER II. Natural Resources



Article 348




I. Minerals in all of their states, the hydrocarbons, water, air, soil and the subsoil, the forests, the biodiversity, the electromagnetic spectrum and all the elements and physical forces capable of use, are considered natural resources.




II. The natural resources are of strategic character and of public importance for the development of the country.



Article 349




I. The natural resources are the property and direct domain, indivisible and without limitation, of the Bolivian people, and their administration corresponds to the State on behalf of the collective interest.




II. The State shall recognize, respect and grant individual and collective ownership rights to land, as well as the rights to use and enjoyment of natural resources.




III. Agriculture, livestock, as well as the activities of hunting and fishing that do not involve protected animal species, are activities that are governed by that which is established in Part Four of this Constitution related to the economic organization and structure of the State.



Article 350


Any title granted over fiscal reserves shall be null and void, except by express authorization for state necessity and public utility, in accordance with the law.



Article 351




I. The State, shall assume control and direction of the exploration, exploitation, industrialization, transport and sale of strategic natural resources through public, cooperative or community entities, which may in turn contract private enterprises and form mixed enterprises.




II. The State shall sign contracts of association with legal persons, Bolivian or foreign, for the use of natural resources. It must assure the reinvestment of economic profits in the country.




III. The management and administration of natural resources shall be carried out guaranteeing social participation and control in the design of the sector policies. Mixed enterprises may be established for the management and administration, with representation of the state and society, and the collective welfare shall be safeguarded.




IV. Private enterprises, whether Bolivian or foreign, shall pay taxes and royalties when they take part in the exploitation of natural resources, and the payments that might be made shall not be reimbursable. The royalties for the use of natural resources are a right and a compensation for their exploitation, and they shall be regulated by the Constitution and the law.



Article 352


The exploitation of natural resources in a determined territory shall be subject to a process of consultation with the affected population, called by the State, which shall be free, prior in time and informed. Citizen participation is guaranteed in the process of the management of the environment, and the conservation of ecosystems shall be promoted, in accordance with the Constitution and the law. In the nations and rural native indigenous peoples, the consultation will be carried out with respect given to their own norms and procedures.



Article 353


The Bolivian people shall have equitable access to the benefits which come from the use of all the natural resources. Priority participation shall be assigned to the territories where these resources are found, and to the nations and rural native indigenous peoples.



Article 354


The State shall develop and promote research related to the management, conservation and use of natural resources and to biodiversity.



Article 355




I. The industrialization and sale of natural resources shall be a priority of the State.




II. The profits obtained from the exploitation and sale of the natural resources shall be distributed and reinvested to promote economic diversification in the different territorial levels of the State. The percentage of profits to be distributed shall be approved by the law.




III. The processes of industrialization shall be carried out with preference given to the place of origin of the production, and conditions shall be created which favor competitiveness in the  internal and international market.



Article 356


The activities of exploration, exploitation refining, industrialization, transport and sale of nonrenewable natural resources shall have the character of state necessity and public utility.



Article 357


Since it is social property of the Bolivian people, no foreign person or enterprise, nor any private Bolivian person or enterprise, may register the property title to Bolivian natural resources in stock markets, nor can they use them as means for financial operations that grant title to or use them as security. The annotation and registry of reserves is the exclusive authority of the State.



Article 358


The rights to the use and exploitation of natural resources shall be subject to the Constitution and the law. These rights shall be subject to periodic review for compliance with the technical, economic and environmental regulations. The violation of the law shall lead to the reversion or nullification of the rights of use and exploitation.



CHAPTER III. Hydrocarbons



Article 359




I. The hydrocarbons, in whatever state they are found or form in which they are, are the inalienable and unlimited property of the Bolivian people. The State, on behalf of and in representation of the Bolivian people, is owner of the entire hydrocarbon production of the country and is the only one authorized to sell them. The totality of the income received by the sale of hydrocarbons shall be the property of the State.




II. No contract, agreement or convention, whether direct or indirect, tacit or express, may violate totally or partially that which is established in this article. In the event of violation, the contracts shall be null and void as a matter of law, and those who have agreed to, signed, approved or executed them, have committed the crime of treason.



Article 360


The state shall define the policy for hydrocarbons, shall promote their comprehensive, sustainable and equitable development, and shall guarantee energy sovereignty.



Article 361




I. Yacimientos Petroliferos Fiscales Bolivianos (YPFB) is a self-sufficient enterprise of pubic law, which cannot be subject to attachment, with autonomy of administrative, technical and economic management, within the framework of the state hydrocarbon policy. YPFB, under the legal protection of the Ministry of the branch and as the operative arm of the State, is the only one authorized to carry out activities in the productive chain of hydrocarbons and their sale.




II. YPFB may not transfer its rights or obligations in any form or modality, whether tacit or express, direct or indirectly.



Article 362




I. The YPFB is authorized to sign contracts for services with public, mixed or private enterprises, Bolivian or foreign, so that said enterprises, in their name and representation, carry out determined activities in the productive chain in exchange for compensation or payment for their services. In no case may the signing of these contracts signify losses for YPFB or the State.




II. The contracts referring to activities of exploration and exploitation of hydrocarbons must have prior authorization and express approval of the Pluri-National Legislative Assembly. In the event this authorization is not obtained, they shall be null and void as a matter of law, without the necessity of a judicial or extra-judicial declaration.



Article 363




I. The Bolivian Enterprise of Hydrocarbon Industrialization (EBIH) is a self sufficient, public law enterprise, with autonomy in its administrative, technical and economic management, under the legal protection of the Ministry of the branch and the YPFB, which acts in the area of state hydrocarbon policy. EBIH, in representation of the State and within its territory, shall be responsible for carrying out the industrialization of the hydrocarbons.




II. YPFB may form associations or mixed economic enterprises for the execution of the activities of exploration, exploitation, refining, industrialization, transport and sale of hydrocarbons. In these associations and companies, YPBF must have a shareholder participation of no less than fifty one percent of the total capital of the company.



Article 364


YPFB, on behalf and in representation of the Bolivian State, shall operate and exercise property rights in the territories of other states.



Article 365


A self-sufficient institution of public law, with autonomy in its administrative, technical and economic management, under the legal protection of the Ministry of the branch, it shall be responsible for the regulations, control, supervision and fiscal control of the activities of the entire productive chain up to industrialization, within the framework of the state hydrocarbon policy, in accordance with the law.



Article 366


Every foreign enterprise that carries out activities in the chain of production of hydrocarbons in name and representation of the State shall submit to the sovereignty of the State, and to the laws and authority of the State. No foreign court case or foreign jurisdiction shall be recognized, and they may not invoke any exceptional situation for international arbitration, nor appeal to diplomatic claims.



Article 367


The exploitation, consumption and sale of hydrocarbons and its derivatives must be subjected to a policy of development that guarantees internal consumption. The exportation of the excess production shall incorporate the greatest quantity of value added possible.



Article 368


The departments that are producers of hydrocarbons shall receive a royalty of eleven percent of their audited departmental production of hydrocarbons. Similarly, the non producer departments of hydrocarbons and the General Treasury of the State shall obtain a participation in the percentages, which shall be fixed by a special law.



CHAPTER IV. Mining and Metalurgy



Article 369




I. The State shall be responsible for the mineralogical riches that are found in the soil and subsoil, whatever may be their origin, and their application shall be regulated by law. The private mining industry and cooperative companies shall be recognized as productive actors of the state mining industry.




II. The non metallic natural resources existing in the salts, brines, evaporations, sulfurs and others substances are of strategic character for the country.




III. The direction of the mining and metallurgy policy is the responsibility of the State, as well as the stimulation, promotion and control of mining activity.




IV. The State shall exercise control of and audit the entire productive chain of mining and of the activities developed by the owners of mining rights, mining contracts or pre-existing rights.



Article 370




I. The State shall grant mining rights in the entire chain of production, and it shall sign mining contracts with individual and collective persons upon prior compliance with the norms established in the law.




II. The State shall promote and strengthen cooperative mines so that they contribute to the social economic development of the country.




III. The mining rights in the entire chain of production as well as mining contracts must fulfill a social economic function, carried out directly by their owners.




IV. Mining rights, which include investments and prospecting, exploration, exploitation, concentration, industrialization or sale of minerals and metals, are controlled by the owners. The law shall define the extent of this right.




V. The mining contract shall obligate the beneficiaries to develop mining activities to satisfy the social economic interest. The failure to fulfill this obligation shall lead to the immediate dissolution of the contract.




VI. The State, through self-sufficient entities, shall promote and develop policies for the administration, prospecting, exploration, exploitation, industrialization, commercialization, and for technical, geological and scientific information and evaluation of non-renewable natural resources for mining development.



Article 371




I. The areas of mining exploitation granted by contract are not transferable, not attachable, and cannot pass by hereditary succession.




II. The legal domicile of the mining enterprises shall be established in the local jurisdiction where the greatest amount of mining exploitation is carried out.



Article 372




I. The nationalized mining groups, their industrial plants and their foundries are the property of the people, which cannot be transferred or adjudicated as property of private enterprises pursuant to any title.




II. The high level direction and administration of the mining industry shall be entrusted to a self sufficient entity with the attributes that are determined by the law.




III. The State shall participate in the industrialization and sale of mineralogical, metallic and non metallic resources, as regulated by law.




IV. The new self-sufficient enterprises created by the State shall establish their legal domicile in the departments of greatest mining production, Potosi and Oruro.



CHAPTER V. Water Resources



Article 373




I. Water constitutes a fundamental right for life, within the framework of the sovereignty of the people. The State shall promote the use and access to water on the basis of principles of solidarity, complementariness, reciprocity, equity, diversity and sustainability.




II. Water resources in all their states, surface and subterraneous, constitute finite, vulnerable, strategic resources, and serve a social, cultural and environmental function. These resource cannot be the object of private appropriation and they, as well as water services, shall not be given as concessions and are subject to a system of licensing, registration and authorization pursuant to the law.



Article 374




I. The State shall protect and guarantee the priority use of water for life. It is the duty of the State to manage, regulate, protect and plan the adequate and sustainable use of water resources, with social participation, guaranteeing access to water for all the habitants. The law shall establish the conditions and limitations of all the uses.




II. The State shall recognize, respect and protect the uses and customs of the community, of its local authorities and the rural native indigenous organizations over the right, management and administration of sustainable water.




III. The fossil, glacial, wetland, subterraneous, mineral, medicinal and other waters are priorities for the State, which must guarantee its conservation, protection, preservation, restoration, sustainable use and complete management; they are inalienable, not attachable and cannot be limited.



Article 375




I. It is the duty of the State to develop plans for the use, conservation, management and sustainable exploitation of the river basins.




II. The State shall regulate the management and sustainable administration of the water resources and the basins for irrigation, food security and basic services, respecting the uses and customs of the communities.




III. It is the duty of the State to carry out the studies for the identification of fossil waters and their consequent protection, management and sustainable administration.



Article 376


Water resources of the rivers, lakes and lagoons that form the water basins are considered strategic resources for the development and sovereignty of Bolivia because of their potential, for the variety of natural resources that they contain, and because they are a fundamental part of the ecosystems. The State shall avoid actions in the sources and intermediary zones of rivers that may cause damages to the ecosystems or diminish the flow volume, shall preserve the natural state, and shall watch over the development and welfare of the population.



Article 377




I. Every international treaty on water resources that the State signs shall guarantee the sovereignty of the country and shall prioritize the interest of the State.




II. The State shall safeguard permanently the border and trans border waters for the conservation of the water riches that contribute to the integration of peoples.



CHAPTER VI. Energy



Article 378




I. The different forms of energy and their sources constitute a strategic resource; access to them is a fundamental and essential right for full development and the social development of the country; and they shall be governed by the principles of efficiency, continuity, adaptability, and environmental preservation.




II. It is the exclusive authority of the State to develop the chain of energy production in the phases of generation, transport, and distribution, by means of public, mixed enterprises, non profit institutions, cooperatives, private enterprises, and community and social enterprises, with public participation and control. The chain of energy production may not be held exclusively by private interests, nor may it be licensed. Private participation shall be regulated by law.



Article 379




I. The State shall develop and promote research, as well as the use of new forms of the production of alternative energy, compatible with the conservation of the environment.




II. The State shall guarantee the generation of energy for internal consumption; the export of excess energy must anticipate the reserves necessary for the country.



CHAPTER VII. Biodiversity, Coca, Protected Areas and Forest Resources



Section I. Biodiversity



Article 380




I. The renewable natural resources shall be exploited in a sustainable way, respecting the characteristics and natural value of each ecosystem.




II. In order to guarantee ecological equilibrium, the land must be used in accordance with its capacity for greater use within the framework of the process of the organization of use and occupation of lands, taking into account their biophysical, socioeconomic, cultural characteristics, and institutional policies.



Article 381




I. Native animal and vegetable species are natural assets. The State shall establish the measures necessary for their conservation, exploitation and development.




II. The State shall protect all genetic and micro-organic resources, which are found in the ecosystems of the territory, as well as the knowledge associated with their use and exploitation. For their protection, a system of registry that safeguards their existence shall be established, as well as a registry of the intellectual property in the name of the State or the local individuals who claim it. The State shall establish procedures for protection under the law of all those resources that are not registered.



Article 382


The State has the authority and duty to defend, recover, protect and repatriate biological material derived from natural resources, from ancestral knowledge and other sources that originate within the territory.



Article 383


The State shall establish measures for the partial or total, temporary or permanent, restriction of the uses of extracts from the resources of biodiversity. The measures shall be directed toward the need to preserve, conserve, recover and restore the biodiversity at risk of extinction. Illegal possession, handling and trafficking of species of biodiversity shall be criminally punished.



Section II. Coca



Article 384


The State protects the native and ancestral coca as cultural patrimony, as a renewable natural resource of the biodiversity of Bolivia, and as a factor of social unity. In its natural state coca is not a narcotic. The revaluation, production, sale and industrialization of coca shall be governed by law.



Section III. Protected Areas



Article 385




I. The protected areas constitute a common good, and they form part of the natural and cultural patrimony of the country. They perform environmental, cultural, social and economic functions for sustainable development.




II. Wherever rural native indigenous protected areas and territories are recovered, shared management shall be undertaken, subject to the norms and procedures of the rural native indigenous nations and peoples, and respecting the goal of creating these areas.



Section IV. Forest Resources



Article 386


The natural forests and woodlands are strategic for the development of the Bolivian people. The State shall recognize the rights to exploit the forests for the benefit of communities and individual traders. In addition, it shall promote activities of conservation and sustainable exploitation, the generation of added value to its products, and the rehabilitation and reforestation of degraded areas.



Article 387




I. The State shall guarantee the conservation of natural forests in the areas of native forests, their sustainable exploitation, and the conservation and recovery of the flora, fauna, and degraded areas.




II. The law shall regulate the protection and exploitation of the species of trees that have socioeconomic, social and ecological importance.



Article 388


The rural native indigenous communities located within forest areas shall have the exclusive right to their exploitation and their management, in accordance with the law.



Article 389




I. The conversion of tree-covered land to agricultural and other uses, shall only be carried out in areas legally allocated for that use, in accordance with the planning policies and in accordance with the law.




II. The law shall determine the ecological rights of way and zoning for internal uses in order to guarantee the long term conservation of the land and bodies of water.




III. Every conversion of land in areas not classified for such purposes shall constitute a punishable infraction and shall give rise to the obligation to repair the damages caused.



CHAPTER VIII. Amazonia



Article 390




I. Because of its high environmental sensitivity, existing biodiversity, water resources and for the eco-regions, the Bolivian Amazonia basin constitutes a strategic area of special protection for the comprehensive development of the country.




II. The Bolivian Amazonia includes the entire Department of Pando, Iturralde Province of the Department of La Paz and the provinces of Vaca Diez and Ballivan of the Department of Beni. The full development of the Bolivian Amazonia, as a territorial area of tropical rain forests, in accordance with the specific characteristics of the extract and harvesting resources, shall be governed by a special law in benefit of the region and the country.



Article 391




I. The State shall prioritize the sustainable, integral development of the Bolivian Amazonia, through a comprehensive, participatory, shared and equitable administration of the Amazon jungle. The administration shall be directed to the generation of employment and the improvement of the income of its inhabitants, within the framework of protection and sustainability of the environment.




II. The State shall encourage access to financing for tourism, eco-tourism and other initiatives of regional enterprise.




III. The State, in coordination with the rural native indigenous authorities and the inhabitants of the Amazonia, shall create a special, decentralized organ, with headquarters in the Amazonia, to promote its own activities in the region.



Article 392




I. The State shall implement special policies to benefit the rural native indigenous nations and peoples of the region in order to generate the necessary conditions for the reactivation, encouragement, industrialization, commercialization, protection and conservation of traditional extract products.




II. The historical cultural and economic value of the siringa and the castano, symbols of the Bolivian Amazonia, is recognized, and cutting them down shall be punished, except in cases of public interest as regulated by the law.



CHAPTER IX. Land and Territory



Article 393


The State recognizes, protects and guarantees individual and communitarian or collective property of land, as long as it fulfills a social purpose or social economic purposes, as the case may be.



Article 394




I. Individual agrarian property is classified as small, medium and business, according to the surface area, the production, and the development criteria. Its maximum and minimum dimensions, characteristics and forms of conversion shall be regulated by law. Legally acquired rights by individual owners, whose piece of land is inside rural native indigenous territories, are guaranteed.




II. The small property is indivisible; it constitutes a family asset that cannot be attached, and it is not subject to agrarian property taxes. The indivisibility does not affect the right of hereditary succession under conditions established by law.




III. The State recognizes, protects and guarantees communitarian or collective property, which includes rural native indigenous territory, native, intercultural communities and rural communities. Collective property is indivisible, may not be subject to prescription or attachment, is inalienable and irreversible, and it is not subject to agrarian property taxes. Communities can be owners, recognizing the complementary character of collective and individual rights, respecting the territorial unity in common.



Article 395




I. The lands that are taken over shall be given to rural native indigenous peoples, intercultural indigenous communities, Afro-Bolivian and rural communities, which do not possess them or have insufficient lands, in accordance with state policy concerned with the ecological and geographic realities, as well as the population, social, cultural and economic necessities. The endowment shall be carried out according to the policies of sustainable rural development and the right of women to access, distribution and redistribution of land, without discrimination based on civil status or marital union.




II. Double endowment, the purchase and sale, and exchange and donation of lands delivered by endowment are prohibited.




III. Since it is contrary to the collective interest, the obtaining of income generated by the speculative use of the land is prohibited.



Article 396




I. The State shall regulate the land market, preventing the accumulation of surface areas greater than that recognized by law, as well as its division into surfaces areas less than that established for small property.




II. Foreigners may not acquire lands of the State under any title whatsoever.



Article 397




I. Work is the fundamental means by which agrarian property is acquired and maintained. Properties must be used to serve a social purpose or a social economic purpose in order to safeguard the right to them, depending on the nature of the property.




II. Social purpose shall be understood to mean the sustainable exploitation of the land by peoples and rural native indigenous communities, as well as that carried out in small properties, and it constitutes the source of subsistence and welfare and socio-cultural development of its owners. The norms of the communities are recognized in the fulfillment of social purpose.




III. The social economic purpose must be understood as the sustainable use of the land in the development of productive activities, in accordance with its capacity for extended use, for the benefit of the society, the collective interest and its owner. The corporate property is subject to review in accordance with the statute, to verify the compliance with the social economic purpose.



Article 398


Latifundio and double title are prohibited because they are contrary to the collective interest and development of the country. Latifundio is understood to mean the non-productive holding of land; the land that does not fulfill a social economic function; the exploitation of land that applies a system of servitude, quasi-slavery and slavery in labor relations; or the property that surpasses the maximum surface area established in the law. In no case may the maximum surface exceed five thousand hectares.



Article 399




I. The new limits of zoned agrarian property shall be applied to pieces of land that have been acquired after this Constitution enters into force. For purposes of the non retroactivity of the law, the rights of possession and agrarian property are recognized and respected in accordance with the law.




II. The surface areas exceeding those that fulfill the Social Economic Function shall be expropriated. The double title set forth in the prior article refers to the double endowments processed before the ex-National Council of Agrarian Reform, CNRA. The prohibition of double endowment is not applied to legally acquired rights of third parties.



Article 400


Because it affects sustainable exploitation and is contrary to the collective interest, the division of land into areas less than the maximum area of small property as recognized in the law is prohibited. The maximum area for small property established by law shall take into account the characteristics of the geographic zone.



Article 401




I. The failure to fulfill the social economic function or the holding of latifundio shall result in the reversion of the land, and the land shall pass into the domain and property of the Bolivian people.




II. The expropriation of land shall occur for reasons of necessity and public utility and upon prior payment of fair indemnification.



Article 402


The State has the obligation to:







1.
Encourage plans for human settlement to achieve rational demographic distribution and better exploitation of the land and natural resources, granting to new settlements the facilities to have access to education, health, food security and production, within the framework of the Territorial Organization of the State and the conservation of the environment.






2.
To promote policies aimed at eliminating all forms of discrimination against women in the access to, ownership and inheritance of land.





Article 403




I. The integrity of rural native indigenous territory is recognized, which includes the right to land, to the use and exclusive exploitation of the renewable natural resources under conditions determined by law, to prior and informed consultation, to participation in the benefits of the exploitation of the non-renewable natural resources that are found in their territory, to the authority to apply their own norms, administered by their structures of representation, and to define their development pursuant to their own cultural criteria and principles of harmonious coexistence with nature. The rural native indigenous territories may be composed of communities.




II. The rural native indigenous territory includes areas of production, areas of exploitation and conservation of natural resources, and spaces for social, spiritual and cultural reproduction. The law shall establish the procedure for recognition of these rights.



Article 404


The Bolivian Agrarian Reform Service (Servicio Boliviano de Reforma Agraria), the maximum authority of which is the President of the State, is the entity responsible for planning, executing and consolidating the agrarian reform process, and it has jurisdiction in the entire territory of the country.



TITLE III. COMPREHENSIVE SUSTAINABLE RURAL DEVELOPMENT



Article 405


Comprehensive, sustainable rural development is a fundamental part of the economic policies of the State, which shall prioritize its actions to encourage all communitarian economic undertakings and those of the group of rural actors, placing emphasis on food security and sovereignty, by means of the following:







1.
The sustained and sustainable increase of agricultural, livestock, manufacturing, agro-industrial, and tourist industry productivity, as well as their commercial capacity.






2.
The articulation and internal complementary form of the structures of agricultural, livestock and agro-industrial production.






3.
Achievement of better conditions for economic exchange of the rural productive sector in relations to the rest of the Bolivian economy.






4.
The importance and respect of the rural native indigenous communities in all dimensions of their life.






5.
The strengthening of the economy of the small agricultural and livestock producers and of the family and communitarian economy.





Article 406




I. The State shall guarantee the sustainable comprehensive rural development by means of policies, plans, programs and comprehensive projects that encourage agricultural, artisan, and forestry production, and tourism, with the goal of obtaining better exploitation, transformation, industrialization and commercialization of renewable natural resources.




II. The State shall promote and strengthen the rural economic productive organizations, among which are the artisans, the cooperatives, the associations of agricultural producers and manufacturers, and the micro, small and medium communitarian agricultural enterprises, which contribute to the social economic development of the country, in accord with their cultural and productive identity.



Article 407


The objectives of the policy of the State for comprehensive rural development, in coordination with the autonomous and decentralized territorial entities, are the following:







1.
To guarantee food security and sovereignty, prioritizing the production and consumption of agricultural foods produced in the territory of Bolivia.






2.
To establish mechanisms for the protection of Bolivian agricultural production.






3.
To promote the production and sale of ecological agricultural products.






4.
To protect agricultural and agro-industrial production from natural disasters and inclement climate, and geological catastrophes. The law shall provide for the creation of agricultural insurance.






5.
To implement and develop technical, productive, and ecological education, at all levels and in all modalities.






6.
To establish policies and sustainable projects, obtaining the conservation and recuperation of the soil.






7.
To promote irrigation systems for the purpose of guaranteeing agricultural and livestock production.






8.
To guarantee technical assistance and to establish mechanisms of innovation and transfer of technology in the entire agricultural productive chain.






9.
To establish the creation of a seed bank and centers of genetic research.






10.
To establish policies to encourage and support the productive agricultural sectors that have natural structural weaknesses.






11.
To control the exit and entrance into the country of biological and genetic resources.






12.
To establish policies and programs to guarantee agricultural sanitation and food safety.






13.
To provide productive, manufacturing and industrial infrastructure and basic services for the agricultural sector.





Article 408


The State shall determine the incentives for the benefit of small and medium producers for the purpose of compensating for the disadvantages of unequal exchange between agricultural and livestock products and the rest of the economy.



Article 409


The production, importation and commercialization of genetically altered products shall be regulated by law.



PART V. NORMATIVE HIERARCHY AND CONSTITUTIONAL REFORM



SOLE TITLE. SUPREMACY AND REFORM OF THE CONSTITUTION



Article 410




I. Every person, natural and legal, as well as public organs, public functions and institutions, are subject to the present Constitution.




II. The Constitution is the supreme norm of Bolivian law and enjoys supremacy before any other normative disposition. The components of constitutional law include the international Treaties and Conventions in the matter of human rights and the norms of Communitarian Law, which have been ratified by the country. The application of the legal norms shall be governed by the following hierarchy, in accordance with the authority of the territorial entities:







1.
Constitution of the State






2.
International treaties






3.
National laws, statutes of the autonomies, organic charters and the other departmental, municipal and indigenous legislation.






4.
Decrees, regulations and other resolutions issued by the corresponding executive organs.





Article 411




I. The total reform of the Constitution, or that which affects its fundamental premises, affects rights, duties and guarantees, or the supremacy and reform of the Constitution, shall take place through an original plenipotentiary Constituent Assembly, put into motion by popular will through referendum. The convocation of the referendum shall be carried out by citizen initiative, with the signatures of at least twenty percent of the electorate; by absolute majority vote of the members of the Pluri-National Legislative Assembly; or by the President of the State. The Constituent Assembly (Asamblea Constituyente) shall draft its own regulations for all effects. The constitutional text must be approved by two-thirds of the members present. The validity of the reform shall require approval by constitutional referendum.




II. The partial reform of the Constitution may be initiated by popular initiative with the signatures of at least twenty percent of the electorate, or by the Pluri-National Legislative Assembly through a law of constitutional reform approved by two-thirds of the total members present of the Pluri-National Legislative Assembly. Any partial reform shall require approval by constitutional referendum.



TRANSITORY PROVISIONS



First




I. Within a term of 60 days from the promulgation of the present Constitution, the Congress of the Republic shall approve a new electoral regimen for the election of the Pluri-National Legislative Assembly, the President, and the Vice President of the Republic. The election shall take place on December 6, 2009.




II. The mandates prior to the time this Constitution enters into force shall be taken into account for purposes of computing the new terms of office.




III. The elections of departmental and municipal authorities shall take place on April 4, 2010.




IV. As an exception, the mandates of the Mayors, Municipal Councils and the Prefects of Departments shall be extended until the taking of office by the newly elected authorities pursuant to the previous paragraph.



Second


The Pluri-National Legislative Assembly shall approve, within the maximum term of one hundred and eighty days from the time of its installation, the law of the Pluri-National Electoral Organ, the law of the Judicial Organ, the law of the Pluri-National Constitutional Court, and the Law of the Framework of Autonomy and Decentralization.



Third




I. The departments that opted for departmental autonomy in the referendum of July 2, 2006, shall directly adopt the system of departmental autonomy, pursuant to the Constitution.




II. The departments that opted for departmental autonomy in the referendum of July 2, 2006, must adjust their statutes to this Constitution and subject themselves to constitutional control



Fourth


The election of the authorities of the organs included in the second disposition shall be carried our pursuant to the electoral calendar established by the Pluri-National Electoral Organ.



Fifth


The laws necessary for the development of the constitutional dispositions shall be approved during the first mandate of the Pluri-national Legislative Assembly.



Sixth


In the maximum time of one year after the law of the Judicial Organ enters into force, and pursuant to it, the judicial posts shall be reviewed.



Seventh


For purposes of application of paragraph I of article 293 of this Constitution, indigenous territory shall have as the basis of its demarcation the Communitarian Lands of Origin. Within the term of one year from the election of the Executive and Legislative Organ, the category of Communitarian Land of Origin shall be subject to administrative process to convert it to Rural Native Indigenous Territory, within the framework established in this Constitution.



Eighth




I. In the period of one year from the election of the Executive Organ and the Legislative Organ, the concessions on natural resources, electricity, telecommunications and basic services shall be adjusted to the new juridical system. In no case shall the transfer of the concessions to the new juridical system signify the failure to recognize the rights acquired.




II. In the same period, the mining concessions of metallic and non-metallic minerals, crystals, salts, sulfur and others, granted in the fiscal reserves of Bolivian territory, shall cease to be in effect.




III. The mining concessions granted to national and foreign enterprises prior to the promulgation of this Constitution, must be adjusted to it within a period of a year by means of mining contracts.




IV. The State recognizes and respects the pre-existing rights of the cooperative mining companies for their social productive character.




V. The concessions over radioactive minerals granted prior to the promulgation of the Constitution are dissolved and shall revert to the State.



Ninth


The international treaties existing prior to the Constitution, which do not contradict it, shall be maintained in the internal legal order with the rank of law. Within the period of four years after the election of the new Executive Organ, the Executive shall renounce and, in that case, renegotiate the international treaties that may be contrary to the Constitution.



Tenth


The requisite of speaking at least two of the official languages for the performance of public functions, as determined in Article 235.7, shall be applied progressively in accordance with the law.



ABROGATING PROVISION


Abrogating provision. The Constitution of the State of 1967 and its subsequent reforms are abrogated.



FINAL PROVISION


This Constitution, approved by referendum by the Bolivian people shall enter into force on the day of its publication in the Official Gazette.

